 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe MayDepartmentStores Company d/b/a The M.O'Neil CompanyandRetailClerksInternationalAssociation,Local698,AFL-CIO.Cases8-CA-5832 and 8-RC-7117June 7, 1974DECISION, ORDER, AND DIRECTIONOF THIRD ELECTIONBY CHAIRMAN MILLER AND MEMBERSKENNEDY AND PENELLOOn May 25, 1972, Administrative Law Judge iThomas A. Ricci issued the attached Decision and,on August 31, 1973, the attached SupplementalDecision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theCharging Party filed cross-exceptions and a support-ing brief. Subsequently, an answering brief was filedby Respondent.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecisions in light of the exceptions andbriefs2and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge, as modified herein.The Administrative Law Judge concluded thatArthurEmma, Respondent's president, made aspeech to the employees in which he threatened toclose the Akron store unless they voted against unionrepresentation, thereby violating Section 8(a)(1) ofthe Act. We do not agree.In reaching his conclusion, the Administrative LawJudge actually credited Emma's numerous denials ofhaving made such a threat, but found, nevertheless,thatpartsofEmma's speech had intentionallyconveyed to employees the impression that such athreat had been made. In our view, the Administra-tive Law Judge erred in his analysis by falling to giveproper weight to the entire context of the speech andto the circumstances of the election campaign whichpreceded it.The M. O'Neil Company operates nine stores inthe area in and around Akron, Ohio. The electionherein involved the downtowi_ Akron store, thelargest in the group and the Company's principalstore and headquarters. About 1 year prior to thesecond election, Arthur Emma was transferred toAkron by the parent May Department StoresiThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722Respondent has requested oral argument This request is hereby deniedas the record, the exceptions, and the briefs adequately present the issuesCompany from a position he had held in Richmond,Virginia, and was appointed O'Neil's president. Heproved a very visible and voluble officer, constantlytalkingtoemployeesand frequentlymakingspeeches. He promised the employees he would makethings better for them and said that he had plans forresuscitating the declining fortunes of the largedowntown store. It appears from the record thatmost of O'Neil's suburban and outlying stores werein better economic condition.Depending on their work schedule, Respondent'semployees heard Emma's speech either 1 or 2 daysbefore the election. Prior thereto, the Petitioner haddistributed leaflets containing a cartoon whichunflatteringlydepictedEmmas as "The `CarpetBagger' President" from Richmond and accused himof breaking his promise to make things better foremployees by spending company funds on newchandeliers, new carpets, store structural alterations,and other refurbishments, instead of on employeebenefits.Another Petitioner leaflet featured a car-toon which pictured Emma shearing sheep, accom-panied by the warning, "You know what they're upto, so don't get fleeced!"In his speech, Emma-responding to the allega-tions of the leaflets-stated that the refurbishmentsand structural alterations had been made for thepurposes of attracting more customers to a moreappealing store and of reducing losses from pilferageby having a physical layout less conducive toshoplifting; that success in turning the store aroundwould lead to greater job security for employees; andthat the continued pendency of the election duringthe past year had prevented him from doing thingsdirectly for employees. At one point, further re-sponding to the leaflets' criticism, he said he wouldrip out the store's new carpeting and chandeliers if hethought it would result in more money for theemployees. He also explained that because of innercity problems downtown stores everywhere were indecline, and that the program he had implementedwas intended to entice new customers and, thereby,indirectly benefit the employees. At the close of hisspeech-which lasted approximately one-half hour--Emma stated as follows:I am a builder. I work with people. If the peoplewill not work with me I cannot build. It is theonlyway I know how. I cannot work withbickering, dissension, division, hostility. Every-thing I try to do sabotaged-people stickingknives in my back. If I can't work at the difficultand positions of the partiesRespondent'smotion, requesting the Board to disregardthe ChargingParty'scross-exceptions, is herebydenied as lacking in merit211NLRB No. 14 THE M. O'NEIL COMPANY151job of turning this downtown store around, I justhave to abandon it. I have to work in thebranches. I have to work with people who areinterested in seeing us get ahead rather thanworking with people who are trying to destroy.You have to tell me how you feel. This is your life.You see what has happened at Polsky's.3 Youhave watched it, observed it. Vote No, RetailClerks. Vote No. Thank you.In concluding that Emma, in effect, threatened toclose the store if the Union was successful, theAdministrative Law Judge relied on his interpreta-tion of the statements Emma concededly made andon the testimony of five of the General Counsel'switnesses respecting their impressions of the speech.We give little weight to the accounts of thosewitnesses for the following reasons: (1) the Adminis-trativeLaw Judge indicated that, in evaluatingtestimony,hewas inclined to rely less on hisobservation of witness demeanor than he was on hisown view of "related objective factors and the logicalprobabilityofevents"; (2) only two of thosewitnesses testified that Emma said-or, in one case,implied-that he would close the store if the Unionwas voted in and both witnesses failed to makesimilar allegations in affidavits they gave to Boardagents shortly after the election, some 2 years prior totheir testimony at the hearing; (3) the other threewitnesses remembered littlemore than Emma'sremark about concentrating on the branch stores anddid not assert that Emma had conditioned his futureactions on the Union's success in the election; (4) theAdministrative Law Judge failed to cite the testimo-ny of three other General Counsel witnesses-allcredited by him relative to other unfair labor practiceallegations-to the effect that they had heardEmma's speech, but could recall no threats havingbeen made at all; and (5) considering the fact thatover 1,000 employees heard the speech, the testimonyconfirming Emma's alleged threats appears minimal.We conclude from the above that the Administra-tive Law Judge, rather than reaching his conclusionson the basis of testimony from credited witnesses,made his ownjudgment as to the meaning of Emmas'speech and then cited the testimony of thosewitnesses who appeared to support his view.4In our view, the disputed part of Emma's speech3 It appears from the record that Polsky's was a department store locatedacross the streetfrom O'Neil's that had previously been organized by theRetailClerksAt the time of Emma's speech, Polsky's was apparentlyhaving economic difficulties caused, at least in part, by a truckdriver'sstrike.4We note that employee Robinson's rather vague testimony concerningEmma's speechwas cited by the Administrative Law Judge, withoutcommenton, or explanation for, the fact that this same witness wasspecificallydiscreditedwhen he testified regarding other alleged unfairlabor practicesdid not constitute a threat to close the store beforeallowing the employees to bargain collectively, but,rather,was a reaction to, and an emotional protestagainst, the Union's personal attack on himself andon his implementation of plans to revive the store,and could reasonably be understood as such by theemployees.5While some of Emma's remarks certainly indicatethatwithout a union his efforts on behalf of thedowntown store would continue unabated, we seenothing in the speech which threatened that unioni-zation and improvement in the economic position ofthe store were incompatible. Rather, Emma wasasserting that if the attacks against his efforts andmethods for rebuilding the store-as exemplified bytheUnion's campaign literature-continued, hemight abandon those efforts and concentrate on thebranch stores. C. E.Glass,Division of CombustionEngineering, Inc.,189 NLRB 496. If that be con-strued as a threat, it was not a threat to retaliateagainst the employees' desire for union representa-tion,but a threat to retaliate against anticipatedhostility toward the store-improvement program-anexpected hostility based on past expenence.6Accordingly, we do not adopt the AdministrativeLaw Judge's finding that Emma's speech violatedSection 8(a)(1) of the Act.2.We find, in agreement with the AdministrativeLaw Judge, that Respondent violated Section 8(a)(1)of the Act by the following conduct of its supervi-sors: (1) telling 1 employee, on one occasion, that ifthe Union won the election the store would probablyclose and, on another, that packing machines mightbe brought in to replace certain employees; (2) telling10 to 15 employees that they should form a companyunion instead of supporting the Petitioner; (3) tellingIemployee that a union contract would require ahealth examination that he could not pass; (4) tellinga total of 10 to 13 employees that certain specifiedbenefits and privileges would be lost if the Union wassuccessful; and (5) interrogating approximately 20employees as to their union sympathies or, in a fewcases, as to the sympathies of others.3.The Administrative Law Judge, apparentlyrelying solely on his finding with respect to Emma'sspeech, concluded that the unfair labor practicesfound herein were of such an extent and nature as torequire that Respondent be ordered to bargain with5 SeeMike Velys, Sr. et at, d/b/a R & M Electric Supply Co,200 NLRBNo 596CfThe HiattShoeCompany Blue StarShoes, Inc, 195 NLRB 554 Wenote that, in setting forth his rationale, the Administrative Law Judge states"it ]here is no evidence of hostility by anyone, except it be the determinationto bring a union into the store against the Respondent's desire " Were thatthe case here, our finding on this issue might be otherwise However, in fact,theUnion had demonstrated hostility toward Respondent on the very issueEmma was discussing-namely, the steps being taken to improve thedowntown store's image 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union. He also concluded that Respondent hadunlawfully refused to bargain in violation of Section8(a)(5) of the Act.In view of our finding that Emma's speech was notunlawful, we conclude that the remaining violations,set forthsupra,are not so coercive that they precludethe holding of a fair and reliable third election afterapplication of traditional remedies.? In so conclud-ing,we have taken into consideration the smallpercentage of employees directly affected and thefact that the conduct was committed by first-linesupervisors who appear to lack authority to carry outsevere threats.Moreover, the instances of interroga-tion were rather limited, usually being confined to asingle question and, in some instances, those ques-tions appear to have been largely rhetorical in nature.Stoutco, Inc.,180 NLRB 178.Wholly apart from the efficacy of traditionalremediesherein,we note that whatever "lingeringeffect" the Respondent's unfair labor practices mayhave had has, in part atleast, likely been dissipatedby the very considerable lapse of time here, whichtime lapse also casts some doubt on the cardsignaturesas evidence of majority status.8 We note,in this connection, that the record is at best unclearas to what proportion of the cards may have beenstale,a factor which further militates against findinga bargaining order to be an appropriate remedy inthe circumstances of this case. However, since wehave concluded that the facts in this case do notwarrant the issuance of a bargaining order, we neednot pass upon the disputed question of the Union'smajority status as of the date recognition wasrequested.4.The Petitioner's objections to the electionencompass the subject matter of the violations foundherein and, accordingly, we agree with the Adminis-trative Law Judge that those unfair labor practicesinterferedwith the employees' free choice in theelection.Therefore, we shall direct that the secondelection be set aside and that the Regional Directorshall hold a third election to determine the questionof representation at a time when he deems that a fairelection can be held.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,7Accordingly, we do not adopt the Administrative Law Judge's findingthat Respondent violated Sec.8(a)(5), without implying that we would haveso found had we concluded that a bargaining order was justified.8Member Kennedy would find that this considerable time lapse-noneof which is attributable to Respondent-was largely the product of theBoard'sDecision and Direction of Second Election (181 NLRB 710),wherein,in his view,the Board unwisely revised the applicable eligibilityThe May Department Stores Company d/b/a TheM. O'Neil Company, Akron, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Advising employees to form a company unionin place of the Retail Clerks Union, telling employeesthat a vote for the Union would endanger their jobswith the Respondent, telling employees that theCompany would replace them with machines if aunion should become their bargaining agent, tellingemployees they will lose diversified benefits andprivileges if they chose to be represented by a union,or coercively interrogating its employees concerningtheir union sentiments.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization, to form labororganizations, to join or assist Retail Clerks Interna-tionalAssociation,Local 698, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purposeof collective bargaining or other mutual aid orprotection, except to the extent that such right maybe affected by an agreement requiring membershipin a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Post at its downtown store in Akron, Ohio,copies of the attached notice marked "Appendix." 9Copies of said notice, on forms provided by theRegionalDirector for Region 8, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 8, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that those allegations in thecomplaint as to which no violations have been foundbe, and they hereby are, dismissed.IT IS FURTHER ORDERED that the election held onApril 16, 1970, in Case 8-RC-7117 be, and it herebyrules after the first election had been held.See Member Kennedy's partialdissent inC.W. Post Center of Long Island University,198 NLRB No. 79.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the noticereading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." THE M. O'NEIL COMPANY153is,set aside,and thatCase 8-RC-')117 be, and ithereby is, remanded to the Regional Director for thepurpose of conducting a new election.[Direction of Third Election andExcelsiorfootnoteomitted from publication.]Board'sOffice,Suite 1695,AnthonyJ.CelebrezzeFederal Building,1240 East Ninth Street,Cleveland,Ohio44199,Telephone216-522-3715.TRIAL EXAMINER'S DECISIONAPPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated the Federal Law byrefusingto bargain with Retail Clerks InternationalAssociation, Local 698, AFL-CIO:WE WILL NOT advise our employees to form acompanyunioninplace of any other labororganization.WE WILL NOT tell our employees that a vote infavor of a union will endanger their jobs.WE WILL NOT tell our employees that we willreplace them with machines if they vote in favorof any union.WE WILL NOT tell our employees they will losediversified benefits and privileges if they vote forany union.WE WILL NOT coercively interrogate our em-ployees concerning their attitudes towards anyunion.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin theexerciseof their right to self-organization,to join orassistRetailClerks InternationalAssociation, Local 698, AFL-CIO, or any otherlabororganization,and to engage in otherbargaining or other mutual aid or protection, orto refrain from any or all such activities.THE MAY DEPARTMENTSTORES COMPANY D/B/ATHE M. O'NEILCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: This is a consolidatedpoceeding joining for single hearing a complaint case,se 8-CA-5832,and a representation proceeding, Case8-RC-7117. On the basis of a charge filed April 22, 1970,by Retail Clerks International Association, AFL-CIO,LocalNo. 698, herein called the Union, the GeneralCounsel on December 17, 1971, issued a complaint againsttheMay Department Stores Company d/b/a The M.O'NeilCompany,herein called the Respondent or thecompany, alleging violations of Section 8(a)(1), (3), and (5)of the Act. In the representation case an election was heldon April 16, 1970, and the Union, which lost, filedobjections to conduct affecting the results of the election.The Regional Director investigated the objections and onJanuary 11, 1972, issued his Report on Objections in whichhe directed a hearing on certain enumerated objections. Ahearing on the complaint and the objections was heldbefore the duly designated Trial Examiner on March 6, 7,and 8, and on April 4 and 5, 1972, at Akron, Ohio. OnApril 5, pursuant to agreement of all parties, the hearingwas adjourned indefinitely pending ruling by the TrialExaminer on a motion by the Respondent to dismiss amajor allegation of the complaint. Briefs were thereafterfiled by all three parties.Upon the entire record, and from my observation of thewitnesses, I make the following: IFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New York State corporation, with itsprincipalofficeand place of business in St. Louis,Missouri, is engaged in retail sales of general merchandise.Through an operating division called The M. O'NeilCompany, it operates department stores in the vicinity ofAkron, Ohio, including the downtown Akron store, theonly location involved in this proceeding. The Respondentannually sells products valued in excess of $1 million andreceives goods valued in excess of $50,000 in the State ofOhio directly from out-of-state sources. I find that theRespondent is engaged in commerce within the meaning ofthe Act and that it will effectuate the policies of the Act toexercise jurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.1An unopposed motion by the General Counsel to correct a singletypographical error in the transcript is hereby granted 154DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THEUNFAIR LABOR PRACTICESA.The Issues Presented and Procedural StatusThis is essentially a refusal-to-bargain case, and thecentral question to be decided is whether the Respondentmust be ordered to bargain with the Union as exclusiverepresentative of its approximately 1,360 nonsupervisoryemployees. Pursuant to Board decision a first election washeld among these employees on May 22, 1969.2 Forreasons unrelated to any allegation of improper conduct byany of the parties, the Board set the results of that electionaside and on March 17, 1970, issued a second direction ofelection in the same representation proceeding.3 Thesecond election was held on April 16, 1970; the final tallyof ballots showed 560 votes in favor of, and 624 against,the Union, with challenges insufficient to affect the results.As stated, the Union filed objections to the election and acharge alleging unlawful refusal to bargain.The complaint alleges that in the period betweenissuance of the Board's second direction of election and theballoting30 days later,management representativescommitted a number of violations of Section 8(a)(1) of theAct in the form of illegal statements which of necessitytended to restrain and coerce the employees in theirfreedom of choice in the matter. There is also an allegationof violation of Section 8(a)(3), unlawful discrimination inemployment against one employee. With a single exceptionthe complaint allegations of wrongdoing restate thesubstance of the interference misconduct charged to theCompany in the Union's objections. On the basis of thesealleged unfair labor practices violating Section 8(a)(1) and(3), the complaint charges that the Respondent's assertedrefusal to bargain on request must be viewed as alsounlawful under Section 8(a)(5), and to require an affirma-tive order to bargain as a proper remedy. And it is alsoalleged that at the time of the demand and refusal, said tohave occurred on April 13, 1970, the Union in factrepresented a majority of the employees in an appropriatebargaining unit, as evidenced by properly executed writtenauthorization cards.By the close of the third day of hearing, on March 8, theGeneral Counsel and the Union, having called 24 witness-es,had completed their case-in-chief, insofar as it em-braced all allegations and objections, with the soleexception of the question of demand and refusal, appropri-ate unit, and majority status. At this point, by agreement ofallparties, it was deemed expedient that the Respondentshould proceed to offer its defense case with respect to allallegations, and objections, involving issues falling withinthe direct ambit of Section 8(a)(1) and (3). The Respondentdenies that any unfair labor practices were committed. Italso argues, however, that even assuming certain violationsof Section 8(a)(l) and (3) may be found, they cannot be ofsuch an extent and nature as to justify an affirmativebargaining order, even assuming the General Counsel canprove demand and refusal and majority status in anappropriate unit. There was reason for the parties' agreed-upon novel procedural plan. Resolution of the majoritystatus issue in this case, involving so large a number ofemployees,willgive rise to very extended and costlylitigation. Should the violations of Section 8(a)(1) and (3),ifany, adequately proved after full litigation of thoseissues, not warrant an unlawful refusal to bargain findingunder the rule ennunciated inN.L.R.B. v. Gissel PackingCo.,Inc.,395 U.S. 575 (1969), the question of majoritystatus is mooted.Accordingly, on April 4 and 5 the Respondent proceededto introduce its defensepro tanto-fully responding to theGovernment's evidence thus far given, and the Union'sproof in support of its objections. It then moved fordismissal of the complaint allegation of violation of Section8(a)(5). The hearing was then adjourned, pending decisionby the Trial Examiner on all issues thus far litigated andruling on the critical motion. It is the desire of all partiesthat the merits of the Respondent's motion be consideredby both the Trial Examiner and the Board before they arecalled upon to litigate the question of the authorizationcards.B.Overall PictureAppraisal of the testimony in this record requirespreliminary statement of certain realities pertinent to thecorrect decision. The Union campaigned hard to win theelection; the Company was no less determined to persuadethe employees to vote otherwise. As soon as the Board'sdirection of second election was received by the Company,aboutMarch 17, it held meetings of supervisors anddistributed to all of them certain instructions. Theseconsisted of a list of "do's and don'ts" and detailedstatements of the economic benefits at the moment enjoyedby the bargaining unit employees compared to provisionsfound in union (Retail Clerks) contracts at Kaufman'sDepartment Store in Pittsburgh, and at Click DiscountStore, and two contracts with other unions covering theRespondent's own employees in its bakery department anditsdeliveryandmaintenancemechanics group.Thesupervisors, of whom there are about 150 in this store, wereurged to use this material in their discussion of the prosand cons of unionism with the employees.It is a normal practice for departmental supervisors-ar-eamanagers, buyers, and assistant buyers-to holdSaturday morning meetings with their respective employ-eesbefore the store opens for business, where theyordinarily discussmatters relating to the work to beperformed. During the last several weeks before the April16 election, the supervisors utilized these meetings onmany occasions to project the Company's views about thedisadvantages of collective bargaining,with frequentreferences to the material they had been furnished for thispurpose.During this same period-again the month preceding theelection-the Company arranged for the employees, ingroups of 25 or 30, to tour the store, if they chose to acceptthe invitation, on paid time. The announced purpose wasto interest them in physical improvements that had beenmade and the prospects of better working conditions.2 175 NLRB 514.3 181 NLRB 710. THE M. O'NEIL COMPANY155About 25 such tours were held, each ending in aconference room with coffee and cake and Arthur Emma,the company president, making a speech. The subject ofthe imminent election frequently arose and again thesupervisors took the opportunity to suggest things go betterwithout a union. It is a fair inference, which I make, thatthe Respondent planned the tours at this particular timefor the purpose of influencing the outcome of the election.During the 30 minutes before the store opened on April15, the day before the election, Emma spoke to virtually allthe dayshift employees-variously estimated as between800 and 1,000-in a speech intended as the final pitch forvotes in favor of the Company, as the president said. Hegave the same talk at about 5 p.m. the day before to asmaller group, 200 or more, the employees who were notscheduled to be in the store the next morning. Emmapulled no punches; anybody who was not "with" theCompany was a "saboteur," a "snake in the grass."Turning to the Union's tactics, there is another signifi-cant fact. The Company has long had a no-solicitationrule, posted, publicized, and well known by the employees.In any large department store, with a great number ofemployees no doubt widely dispersed when at home, sucha rule hampers attempts at self-organization, "interferes"with the union's campaign. In this instance the Union'sorganizers, full time, paid residents of Akron and out-of-towners, had no intention of abiding by the rule andviolated it at every turn. Seven of them were identified inthe record by name-Bittinger, Chrisman, Hennigen,Silvester,Dryer, Finley, and Fuchs, and two-Bittingerand Hennigen-even testified about their professionalactivities inside the store.Kostewics, the store securitydirector, said he knew of 20 or 30 organizers, but the realtotal probably was somewhere between 7 and 20 or 30. Allof them wandered about the store at will, singly and inpairs, all over the main floor, upstairs in the departments,up and down the stairs and elevators. They talked to thepeople who were at work. All this began in 1968, when theUnion first started obtaining signatures to authorizationcards; the store detectives then picked the organizers upbodily and literally threw them out the doors; they wentout screaming "at the top of their voices." The Union filedunfair labor practice charges against the Company for this,but they were dismissed.With time the Company "backed off" from thisapproach because it "is not good business practice."Instead it had its security men and women follow theorganizers closely through the store, one on one or four onfour, stand close by when they talked to employees, sit nextto them in the public restaurants of the store, "surround"them in groups, even blow cigarette smoke in theirdirection as an inconvenience. The object was to "inhibit"their activities "psychologically." The employees saw allthis happen, and it continued right up to the day of theelection.There are, of course, in this case no charges ofmisconduct against the union agents. But it is a fact thatwhenever an organizer talks to an employee while he or sheis at work, in the public areas of the department store, ofnecessity the employee is also engaged in conversation withthe union solicitor. The employee is no less violating theno-solicitation rule than is the outsider. No doubt manyemployees ignored the interlopers, but there was muchevidence of others who did not. The idea, again and againrepeated by the union witnesses, that they just passed by tosay "hello," "how are you," "how's the kid," is entirelyunpersuasive. I cannot believe that these people, hiredexpressly to persuade the employees to vote in favor of theUnion, on their paid time, in the very store where theywere supposed to discharge their direct responsibilities, didanything but literally engage in organizational activities.C.Violations of Section 8(a)(1)The unfair labor practices charged to the Respondent,said to have coerced and restrained the employees inviolation of Section 8(a)(1) of the Act, fall essentially intotwo categories-interrogation and threats of reprisal. Theprincipal spokesman in the widespread campaign to insurethe defeat of the Union at the election was PresidentEmma himself. He took pains to stress at the hearing thathe talked often and extensively. He talked to all of the end-of-tour gatherings when 25 or 30 employees at a timelistened, and then wrapped up the campaign the last 2days, to all the group on final sessions. A great manysupervisors helped carry the message, whatever it was.They spoke to smaller gatherings, usually the Saturdaymorning meetings in their departments, and with muchgreater frequency to individual employees on the sellingfloors. The tone of the talks, of course, was set by Emma,for his is the dominant voice of the Company.The testimony generally is not always clear as to whichparticularmeeting or conversation was involved, and thedetails given by the many witnesses were very minute anddiversified. It is therefore not possible, coherently andintelligibly, tomake pinpointed credibility resolutions ofevery jot and title of disagreement, or to rely too greatlyupon the demeanor of witnesses who spoke of manyincidents involving many different persons. Rather, a fairerapproach in deciding what really happened is to rely atleast as much upon related objective factors and the logicalprobability of events.Fif teen of the twenty three witnesses called !by the GeneralCounsel' offered what they remembered of Emma's talks, atone meeting or at another. As he was the principal companyspokesman, the case will be best evaluated if his activitiesbe considered first.4 The employees were often imprecise intheir recollections, sometimes paraphrased what they hadheard, indeed on occasion stated their impression insteadofquoting other people verbatim. But Emma is anexperiencedmanagement representative, very intelligentand extremely articulate. He was calm and collected at thehearing and he knew exactly what he was doing as awitness.What ambiguity there is in his testimony resultsfrom the fact he mixed the reasons for his talks with whathe told the employees. ". . . the major problem was ourdowntown store. Obviously, central cities have been having4From Emma's testimony: "I practically never stopped talking andto everybody in the store that I am used to being on the selling floor and tonever stoppedgiving speeches. I think it is part of my style of management.being through the entire store, and I think everybody knows me and I knowIcontinuedto talk to everybody in the store on a regular basis. It is obviousmost of the people in the store." 156DECISIONSOF NATIONALLABOR RELATIONS BOARDproblems. The customers who use to go downtown weregoing to suburbs because of parking problems and all sortsof reasons." "... in the downtowns we had all kinds ofproblems such as pilferage and so forth." Were these thewords he used to the employees? If his total story is to beviewed as an entity, it must be so read. In any event, in theappraisal of an employer's speeches intended to obtain"no" votes, the legality of his appeal does not turn uponthe exact words he uses but upon the substantive import ofthemessagehe conveys, considering the total circum-stances of the moment. What Emma really said, particular-lyduring the last two talks, each lasting 20 minutes ormore, on the last 2 days before the election, are bestunderstood if his own explanation be considered now.A year earlier Emma had publicized his intent to makethings better for the employees in terms of employment,and during the period between the first election, in May1969, and the second, in 1970, in his effort to increase thevolume of business in the downtown store he hadembellishedthe physical property by adding fancy rugsand decorative chandeliers. In its own campaign literatureduring March and April the Union called him to task forfailing to advance the direct interests of the employees, ashe had promised, and for improving the store, at greatexpense, while ignoring the take-home pay of the workingstaff.Among other things, Emma defended himself againstthis criticism. If he had done nothing directly favorable tothe employees, he explained, it was the fault of the Union,and the Board, because they kept the question concerningrepresentation alive and unresolved, until March, when theBoard directed the second election. Any increase in pay orother concessions during this period would have resulted inunfair labor practice charges against the Respondent. Onthis subject Emma was not wrong. I believe he said this.But the principal burden of the employee witnesses'testimony is that Emma also said the Respondent wouldclose the store altogether if it had to deal with a Union,that it would abandon the downtown store and turn it intoa warehouse. The M. O'Neil Company also owns andoperates suburban stores in the outskirts of Akron, and,still according to the employees, Emma threatened that hewould transfer his activities to the outlying stores inpreference to having anything to do with the Union. In hisversion, as given at the hearing, Emma said all of this wasno more than a concern with declining business and anintent to inspirethe employees to greater effort in order toincrease the volume of sales.He startedby relating how he explained to the employeesthe inner city problems generally, how downtown storeseverywhere were in decline, and how his new c indeliersand rugs were intended to entice new customers andindirectly improve the lot of the employees as well. "Q:... Did you mention this [chandeliers and carpets] inyour talk? A: I certainly did. I talked on it at great length.This to me typified the whole frustration of the campaign.Here was a downtown store losing sales to brand newsurburban stores that customers were shopping in becausethey were fresh and new." Emma said he wanted to enlistthe cooperation of the employees, and to put an end towhat he called a lack of enthusiasm on the part of some. Inthe process he said there were "saboteurs" in the crowd,"snakes in the grass," people who "knifed him in theback." In response to a leading question by his lawyer,Emma said at the hearing that he did not relate theseconcepts to unionism. He also said: "My purpose thatmorning was to get the people to vote against this Union."And to make his message clear he referred, during his talks,to the material set out in the pamphlets the Union haddistributed.Emma took issue with the employees who said theyheard him utter the words "close the store" or "abandonthe store" or "turn it into a warehouse." He denied havingspoken these precise words. I believe him. He would hardlybe that blunt. But a very revealing portion of his testimonyis his explanation of the word "abandon," which he said hedid use. He said what he meant was he would abandon his"strategy." "... I said if we couldn't work together, ifeverybody didn't work, I would have to abandon mystrategy . . . if we can't make this succeed, and I don'tknow whether I said downtown store succeed or not as Iam really not absolutely certain, but I did say that, if wecan't work together, I will abandon it." Artfully, but clearlyenough, he kept stressing the fact something was dividingthe employees, or separating the employees from the store."Imade very strong adherences to team play . .. and Imade reference time and time again to the fact that we hadto stay united and work together to get a job done." "Q:Do you recall either at this meeting or any other meetingusing the term `snakes in the grass'? A: I don't recall at thismeeting, I might have. I certainly at times, I imagine, couldhave used the expression because I think you have tounderstand this. I was working very hard to be a leaderwith the group. There were those in the community, therewere executives in the store, there were all kinds of peoplewho obviously had other objectives than mine, and I don'tthink `snake in the grass' is necessarily the most descriptiveterm . . . there were those who didn't agree with me andcertainly my competitors across the street and the discountstores .... ' "There were all kinds of people workingagainst us. Not everybody had the interest of O'Neil's.Frankly, saboteurs was the one way to describe it."There can be no doubt that Emma was by all this tellingthe employees the store would be closed, the suburbanstores would be developed in its place, and "jobs and thesecurity" would be lost, if they voted for the Union. Altthis talk about saboteurs and snakes in the grass hardly fitsa rational appeal to employees to be more cooperative indischarging their duties. Given the timing of the events,one could not believe Emma even had he denied hispurpose was purely to influence the outcome of theelection.He was not talking to executives, he was nottalking to competitors or to the store across the street.These were the employees who were to vote in the unionelection the next day, and what he wanted was for them tovote his way, and not as they might themselves desire.I find that the company president threatened to close thestore unless the employees voted against union representa-tion and thereby restrained and coerced them in violationof Section 8(a)(1). This was no isolated instance of a threatvoiced to a single employee among many. He was talkingto all of them. During his last two speeches especially,standing up on the mezzanine of the main floor, with a THE M.O'NEIL COMPANY157microphone in front of him, he had over 800 personslistening.The MayDepartmentStores Company is a verylarge one; it does have surburban stores nearAkron, theones to which Emma said the businesswould be trans-ferred. It was no idle threat and the employees had reasonto take it seriously.It is a euphemism to say,as does theRespondent's brief, that he was talking about business andwork performance only, and not about the Union at all.There is no evidence of hostility by anyone, except it be thedetermination to bring a union into the store against theRespondent'sdesire.On cross-examination, he was askedhad he said:"Icannot work with bickering,dissension,division,hostility.Everything I tried to do sabotaged-people sticking knives in my back. If I can't work at adifficult job of turning this downtown store around, I justhave to abandon it." Emma answered: "To abandon, yes, Isaid that. I think that was what I said." He admittedsaying: "I have to work in the branches. I have to workwith people who are interested in seeing us get aheadrather than workingwith people who are trying todestroy." Towards the end of each speech came this: "Ahouse divided against itself cannot stand.Now, please,please, make no mistake. This is your decision when you gointo the booth. You vote your own vote, and you vote afteryou think and work it through. That is all I ask." 5Someof the employees testified he actually said hewould close the store. Employee Rich: "And he said if aunion did come in the store that the store would close."Employee Edwards: "And he did say that he would closethe store."EmployeeBittner:"He said he thought wedidn't need the union affairs, and if the union came intothe store,he would have to close down the main store andput his time into the branch stores." Other employeewitnessessaid they did not hear Emma actually say thestore would "close."Among these were Hatfield, Ossman,Melnick and Arnette. Two others first said they did hearthe exact words, and then conceded they may have beenwrong. These were Robinson and Roemer.But inthe light of Emma's own recital at the hearing, Itake the testimony of the following witnesses as the mostreliable of all. Their recollection failed in precision, theyvacillated in the repetition,and some even admitted theirmemory may be faulty. But what does appear is that theyweremouthing-whatever the words they used-thesubstance of the idea Emma had intended to implant intheir minds. Thus Johnson testified: "He said that since wedidn'twant him to help us, that he would just have toconcentrate on the branch stores."6 Brathurst:"There wasone thing that is vaguely familiar to me, he made a remarkthat he would hate to have to run his office from thebranch stores." Robinson: "I don't know his exact words,Sir.He said something about leaving or closing thedowntown stores and going to work with the branches."Stricklen: ". . . he says if the union gets in here, he says hecan tear up those pretty new carpets and take thosechandeliers down. In other words, we can close this storeand concentrate on the branch stores." Catrufo: ". . . hesaid that we would have to-if we voted for the union, hewould have to forget about the downtown store andconcentrate on the branch stores and the downtown storewould be turned into a warehouse and there wouldn't beany jobs in the downtown store."These last witnesses were the more reliable; Emma'swords were complex, his way was devious and indirect, buthis message was clear. What the witnesses remembered wasthe threat that had been made, and therefore candidly saidso. I credit them.D.Unfair Labor Practices by Other SupervisorsAs stated above, the alleged coercive conduct falls intotwo categories-interrogation and threats. The threats willbe considered first.RussellWeyrauch is packing and wrapping supervisor.EvelynKennedy testifiedWeyrauch engaged her inconversation about the Union a great many times beforethe election, compared working conditions with those attheKaufman store in Pittsburgh, spoke of collectivebargaining, even said he would quit if the Union, prevailed.Kennedy added the supervisor said he would bring inimproved packaging machines, use only two people in thedepartment, and let go sick people and retirees because theCompany could not afford to pay so many persons with aunion. Kennedy added Weyrauch also said, in the presenceof 10 or 15 employees, "why we didn't start our ownUnion, our own Company union." And finally, still inKennedy's testimony about Weyrauch, she quoted thesupervisor as "He made a statement several times that ifthe Union won the election that they would probably closethe store down."Franklin Brathurst suffers from a physical ailment andhad to undergo a medical examination, which he passed, toretain his job. He testified he was twice told, by SupervisorMenendez 2 weeks before the election and by Weyrauch 2weeks after it, that his position would be endangered ifthere were a union. He quoted both supervisors as saying:"You are a good guy and a good worker and I would hateto see you thrown out in the street due to the Unionactivity."While Kennedy spoke of many conversations he was notquite clear as to where and when each of the particularintimidating statements were made. In his defense testimo-5Apparentlysomeone had made notesof the president's speech, for inhis cross-examinationthe General Counsel seemed to be asking Emma toagree that he had made statements that werebeing read from a document.At theend of the questioning came this:Q: "You have to tell me how you feel"-you said that?A: Absolutely.Q: "This is your life"-you said that?A: I would think so, yes.Q: "You seewhat has happenedin Polskys. (The Retail Clerks hadrecently won an election and been certifiedat Polsky's DepartmentStore across the street from the Respondent.]You have watched it,observed it.Vote No, Retail Clerks. Vote No. Thank you." You saidthat?A: It sounds right.6At anotherpoint in her testimony Johnson said that at one meeting,while Emma was making a speech,he looked at her hard and said"there aresome snakes in the grass at this meeting."Emma said he might have usedthe phrase"snake in the grass" at this meeting,but explained Johnson wasbeing disruptive of the assemblage.He added` therewere peopleobviouslynot with me,"and that Johnson "is an example certainly.She made nomystery ofthe fact that she was not with me." Thereis neither evidence norclaim that Johnson was in any way deficient in her work performance orotherwise disrespectful toward management,except of course it be herprounionactivity. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDny Weyrauch,also, referred to many conversations withKennedyand withother employees who had been calledbefore him.He toowas not veryspecific as to whichparticular incidents he wasdenyingor explaining away.The end result is that clarifying findings must consider abroader picture than isolated details.The supervisorstarted byadmitting he often discussedprosand consabout theUnion withemployees,but he denied ever tellinganyone the store would be "closed," or that theemployeesshould form their own union,or that anyone would befired because of improvedmachinery.The pinpointed credibilityquestion here--did WeyrauchthreatenKennedywith plantclosure-is raised a numberof timesthroughout the recordin one formor another withrespect to other employeesalso.When thequestion isclearcut, one witness giving theother the lie, it would beunrealisticto saythat demeanor aloneserves adequately toresolve the issue.A pervasive and verymeaningful fact,pertinentthroughout this recordwherever the questionappears, is that the president himself used essentially thatvery approach,fearof loss of employment, in hiswidespread appeal for no votes.He talked all over thestore.It is a reasonable likelihoodthat the lowersupervi-sors tooktheircue from him.I believe Kennedy, and findWeyrauch, did tell her that the store wouldbe closed, againin violation of Section8(a)(l) of the Act.In this instance there was moreto support the credibilityresolution againstWeyrauch. Did hesuggest the employeesform theirown companyunion? In defense he testified hesuggested to the employees"if they had any difficulty, theycould come in ones,twos,or threes andthat mydoor wasalways open...."But this invitation,an integral part ofhis urging that it was a mistaketo be represented by theRetail ClerksUnion,makes Kennedy's version of the talkmuch morecredible.There wasstillanother factor. Incomparingindustriallifewithand without a union, othersupervisorstold the employees their oldfreedom toapproach management as individualswould be lost, andtheywould have to pursue their interestthrough the Uniononly. TheBoard has held such warningsto be violative ofSection 8(a)(1).Henry I. Siegel Co., Inc.,172 NLRB 825;Jacob Wieseld/b/a SaticoyMeatPacking Co.,182 NLRB713.Theimplied suggestionthat othersupervisors weremaking isthat the employees would be betteradvised tocome tothe Companyin some formof grouping other thanan outside union.This,too, adds credencetoKennedy'stestimonythatWeyrauchcameright out with the idea theemployeesshould forma company union.Therefore, I findhe did suggest tothe 12 or15 employees assembled thatthey should forma union apart from the RetailClerks, andthereby again committed a violation of Section 8(axl).As to the idea hemight release Kennedy,or others, byusing new packagingmachinery,Weyrauch denied anysuch statements.He said all he did wastellKennedy he,Weyrauch,was consideringa "poly-typemachine thatwould program 900 packagesa day,"and that he "mightlook into" it,but he decidedagainst using it in the end. Idecide this issue against him also, in partbecausethe totalstoryabout him shows he was determinedto go too far inhis efforts to dissuade the employees.A recurring tech-nique revealedby the recordwas for the supervisors tospeak of how conditions under union contracts wereinferior to the benefits then enjoyedby theworkmen in thisstore.Theyused,as basis for their talks,the agreements inforce between the Retail Clerks Union and The Kaufmanstore in Pittsburgh,also ownedby MayDepartment Stores,and a certain Glick Discount Store.Theyalso spoke about,but didnot show the employees,union contracts generally.And in thecomparison they deliberately created theimpression that a vote for this Union would subject theseemployees to all the disadvantageous clauses in any otherunion contract.An example of this technique is seen inBrathurst's story ofbeing told his physical condition couldcause him to losehis job "due to the union activities."Weyrauch said he recalled no such talk, but Menendez,whom Brathurst also so quoted,explained all he was doingthat daywas comparing company conditions here withcontracts elsewhere which "sometimes"require physicalexamination"on a yearlybasis."There is something deeplyinsidious in selecting isolated disadvantageous provisionsin diversified contracts of other unions and deliberatelycreating the impression these are all the Respondent'semployees can expect.There is an element of untruth inthis,both because it contains unwarranted speculation asto how thisUnion maybargain, and because the assertedunion contract provisions may bear no relationship to thisstore.Compare,N.LR.B.v.Bill's InstitutionalCommissary,418 F.2d 405(C.A. 5, 1969). I find that,in telling Brathursta vote forthe Union wouldendanger his job,Weyrauchand Menendez illegally coerced him in violation of Section8(a)(1) of the Act.Ialso find,in the total circumstances, thatWeyrauch didtellKennedy there was danger that theCompany wouldreplace employees with machines if the Union won theelection, still another violation of the statute.Brathurst had something else to say about Menendez. Hetestified that in one of the conversations which Menendezhad invited to discuss unionism generally, the supervisortold a university student named GeorgeAnderson thatwhereas now he was given "a half hour or so off to get abook . . .If you had a Union contract, you would have toring out and ring in . . . the time clockwould rule yourlife."Another employee,Hazel Perri,testifiedMenendezonce called her with eight or nineotheremployees into hisoffice to give them his thoughts about theUnion ". . . forus to think before we voted."She quoted him as saying,among other things:"...if the Union got in, we wouldhave our discount taken away from us and we wouldn't,like if you have a hair appointment or doctor's appoint-ment, that some of them leavesearly, that will be takenaway.Yourstock benefitswill betakenaway, your stock,and if youhad any personal problems, you couldnot comeand talk to him, that you would have to go to the Unionand have them come and talk with him." Menendez deniedsaying any discount or benefits would be withdrawn. As tothe schoolboyprivileges,his testimony is hetold the boythat as things were"thework timecan be flexible. Aperson can work around a class or so, and, in somecontracts, there is a specific time stated-the.-beginningand end of work.Thismight happen...." I thinkMenendez exceeded the permissible bounds of expressionof opinion when he told Anerson he stood to lose existing THE M. O'NEIL COMPANY159privilegeswith the Union in the picture. To contrast unionconditions with existing"flexibility" is no real contradic-tionof Brathurst's testimony. As to the threat to a group ofemployeesin his officethat they would lose diversifiedbenefitsand privileges,it isbut another example of thegeneralpracticeamongsupervisors of equating, withoutobjective and aboveboard evidence to the employees, avote in favor of the Retail Clerks with automaticdisadvantage to their working conditions. I credit Perri andBrathurstand find that Menendez violated Section $(a)(1)of the Act in his talks with them.?Hatfield testifiedabout another conversationwithSupervisor Pala. She said that after the election Pala oncetold herif she waslate for work he would have her sent tothe office to be warned, if she was late twice she would besent there again,and if it happened a third time she wouldbe discharged. She said there was no mention of the Unionat all. Palasaid he did warn her, because she was a chroniclatecomerand overstayed her breaks. As I do not think itcan besaid any disciplinary action taken by an employerafter an electionipso factoviolates the statute, I findnothing wrong in this warning. Nothing happened after itexcept that Hatfield peacefully retired.I can also make nofinding of improper or illegal conductby a supervisor named Ron Brown, who worked in thedomesticdepartment.Kathryn Meeks, who worked there,saidthat "a few days," "3 days" before April 16, Browntold herin the presenceof two other employees that "if theUnion wouldcome in" the employees would lose the 20-percent discount and "some of us would be laid offbecausethey wouldn't need all of us." She also said that onthe very day of the election Brown told her to vote but to"think twice" before casting her ballot. All partiesstipulated that this man Brown quit the Company on April11,and he did not appear as a witness. While Meeks'testimony aboutBrown's threat does stand undenied, afinding thathe was in factin the store at the time of theelectionwould require a further finding that the Companybrought him in for theexpresspurpose of influencing theresults, andthat he was willing so to be used. No plausibleexplanationhas been offered, much less proved, as to whyhe should have done this. And there is no corroboration forthe witness. If Brown had really been used in this fashion,after hisseparation, it is likely someone else would alsohaveseen him wanderingabout the store, and come forthto say so. I will go by the stipulation of the parties, and findhe was not employed after April 11 and was not in thestore at all.Itwill be aswell now to put at rest another questionarising several timesfrom the total evidence and disputedin the briefs.It seemsthat in the Union's contract at thePittsburgh Kaufmanstorethere is a provision for a lesserdiscount benefit than the 20 percent allowed its employeesby the Respondent without a union. The supervisorsreferred to this contract many times in their repeated talks.Thereis a differencebetween straight comparison betweenunion and nonunionsituationsin this instance and generalreference to leveling provisions in unspecified unioncontracts generally. The Union knew, and knows, about itsown contract provisions; indeed there is no contention theRespondent'sagentsmisrepresentedthecomparativediscountrates.A number of employees testified simplythat the supervisors told them they would lose theirdiscount benefit if the Union won the election. So phrased,the statements out of the mouth of management would bepure unfair labor practices. Other witnesses also said theywere told theymight losethe benefit, but, more unportant,they also admitted that what the supervisors really did wascompare the contract of the Union at Kaufman's withexistingconditions in many respects, including the matterof the discount. And of course, when the supervisors, aswitnesses,referred to this aspect of their talks they deniedmaking outright threats, and explained they simplydetailed the two existing situations.In fairness, again,objective things must be considered. The supervisors hadbeen instructed to compare things with the Pittsburgh storecontract and they did have the Kaufman contract in theirpossession when they spoke. This sort of recollection bythe employees 2 years later is necessarily suspect. Theagents werereferring to a contract of this very Union, inanother like department store,in an areanot too distantfrom Akron, There is an implication in the record that inPittsburgh, at least, the Retail Clerks leaned towards ahigherwage rate for all employees in preference todiscount privileges in favor of those who could afford tobuy things. Accordingly, I credit the supervisors on thisquestion, and I find they did not just threaten the loss ofdiscounts and did not violate the statute by comparing thedisparate conditions between the two stores.There is testimony by severalwitnessesof what is said tohave been another form of coercive conduct by thesupervisors-unlawful interference with the right of em-ployees to campaign in favor of the Union, to encourageone another to join up or vote in favor of representation.This testimony, too, must be appraised in the light ofrelated objective factors-in this instance the no-solicita-tion rule mentioned above. Frances Smith, of the bookdepartment, started by testifying that her supervisor,Robert Ahlers, told her before the election, in the presenceof the other girls of thesection,"if I didn't play ball withthe company, why, I would lose all my privileges." Sheadded Ahlers also told her, "if the union did get in, why,then I would lose my discount and my hospitalization andIwould have to pay for my hospitalization myself." AndPaulRobinson, in display, began by relating how hissupervisor, Robert Schultz, called him to the office a weekbefore the election to discuss the Union and told theemployee he was not "to talk Union to anybody," and thathe should "cool it with my Union activities." According toRobinson, Schultz then offered him a promotion, andwhen he said he lacked the qualifications, the supervisoradded, "if I would have worked as hard for the Companyas I had for the Union, that I could have handled it easily."If this testimony of Smith and Robinson be taken out ofr I also credit the testimony of Shirley Arnette that Supervisor Aquilatold her"if the union would ever get in,that all our privileges would betaken away as of getting our hair done or taking an extra break during theday." Aquila said he only answered a questionby theemployees,and saidthiswas not so. But Arnette's version is more consistent with the tenor ofwhat all the supervisors were doing behind the device of referring to otherunion contracts generally. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDthe context of the wholestory,it creates one impression.Considered together with the rest of these witnesses'statements,and in the light of the proper no-solicitationrule, a different picture emerges.As Smith expanded on direct and cross-examination, itdeveloped she was also told not to talk to the unionorganizerswhile at work,or "to different ones of myfriends in the store,"and "if George Hennigen and BruceFinley would come in . . . that I should let someone elsewait on them."Finley and Hennigen were two of theoutside organizers in the store every day flouting the no-solicitation rule. It thus appears,from her own testimony,thatwhat Ahlers was talking about was the employeeviolating the no-solicitation rule both with respect to otheremployees and the outside organizers.Smith finallyadmitted the reason why she was told to lunch alone in thepublic restaurantof thestore was because she had beentalking about union activities with other employees whileon duty.Ahlers testified that Smith enjoyed no regularbreak period because she only worked short hours, that hegave her an off-the-record break,that it was reported tohim she wandered about the store talking union to othersand to the outside organizers,and that he told her to stopthis violation of the rule else he would discontinue herbreak privilege.He denied any talk of taking away otherprivileges from her,and added that he limited her to theOak Grille Restaurant"so she would not go out andsolicite." Smith is a completely discredited witness becauseshe deliberately distorted the facts,again and again evadedanswering direct questions,first saying she never heard ofthe no-solicitation rule and then admitting she well knewabout it and was askedto obey it.In the end she admittedHennigen and the other union organizers would"stop andtalk to me, sure."I credit Ahlers.Robinson,inhis added testimony,said Schultz hadcalled him tothe office"to discuss about talking on thefloor,about the Union," and that when the supervisorasked had he done it, he answered: "the only time I hadtalkedUnionon the floor to anyone during working hourswas when I was questionedby the employeesthemselvesabout it." Afterthis he cavalierly denied he was called in tobe warned on the subject,denied he ever knew about therule, admitted he did know,and finally,again,that this wasthe reason he was called to the office! Schultz testified theonly thing he did was warn the employee to stop violatingthe no-solicitation rule. I credit Schultz and do not believeRobinson's contrarytestimony.In a department store, theemployermay promulgate and enforce a rule againstsolicitation,by employees and strangers alike,effective atall times inall publicand selling areas of the premises.TheMay Department Stores Co.,59 NLRB 976. Significantly,there is no contention here that the rule enforced by theRespondent in itsAkronstore is or ever was unlawful. Itfollows that so long as it had the right to promulgate therule it also had the right to enforce it, against anyone. Andthis is all that Ahlers and Schultz did with respect to Smithand Robinson.I find nothing improper in their activities.There remains the question of interrogation-lawful orunlawful in this case. Three employees testified they wereasked the direct question-were they on the side of theUnion?Helen Fuller said her supervisor,Pala, asked, "Doyou know who the committee person is in this departmentor on this floor?"She answered she did not know. ShirleyArnette,the office secretary of Aquila,supervisor in thechildren's shoe department,testified Aquila asked her howthe ladies on the floor would vote in the election.She said"in favor,"and he then told her he hoped she would notherself make a mistake. Both Pala and Aquila denied thistestimony.William Salk is the supervisor in women's shoes.He gavea talk to his employees on the subject of the Union thesecond Saturday before the election,and used theRespondent's profit-sharing plan as a takeoff. AccordingtoMacel Bittner,an employee present,Salt explained howgood management was and told the employees there wasno need for"anyone else."He then asked for a show ofhands as to how many of them could afford to pay uniondues, and raised his own hand to encourage them. No oneraised their hands, but three or four employees answered"yes." Salk asked Bittner,"You are going for them, aren'tyou," and she said yes. Still according to Bittner,Salk thenspoke about employees taking their union dues and puttingthem into the Company'sprofit-sharing plan instead,compared the two amounts and explained what the returnin interest would be.Again he called for another show ofhands to see how many were already participating in theplan. This time there was a showing of hands.Salk said all he did was explain the Company's plan, andsuggested if the employees saved on a pack of cigarettes aday and made a few extra shoe sales they could put thismoney into the plan.He expressly denied that he oranyone else mentioned the Union or union dues at all, andthat he called for the show of hands only about planparticipation.Salk was followed to the stand the next dayby MaryBrown, another employee in his department andalso a witness for the Respondent. She said that before themeeting Salk gave her a "creed"to read"at the meeting tothe group," and that she did so. Her "creed" read: "If youwork for an Employer, work for him. If youare against anEmployer, get the hell out." After first denying Salk askedwho was paying union dues, or even talked about theUnion, Brown then admitted that Salk,speaking "aboutthe union,"said the employees should"know exactly whatwe were doing," that "he might have mentioned if you payUnion dues,you could go into profit sharing,"and thatSalk asked, "How many of you could afford to pay Uniondues."Brown was the Respondent's witness. I creditBittner andnot Salk.Ifind that he deliberately interrogated theemployees of his department and thereby committed anunfair labor practice in violation of Section 8(axl), forwhich the Respondent is responsible.In the circumstances of the pressing campaign carried onby all of management to impress the employees with themanyreasonswhy they should not vote the the Union, Ialso credit Fuller and Arnette and I find that SupervisorsPala and Aquila unlawfully interrogated them in furtherviolation of Section 8(axl).Six other employees testified that they were asked bytheir respective supervisorswhythey favored the Union.The question was put differently by each supervisor, butwhat it always amounted to was an indirect method for THE M. O'NEIL COMPANY161discovering who they should talk to in order to carry outthe instructions for convincing employees to the Respon-dentzs vibw.,Meeks indomestics,quoted her supervisor,Patsy, "how do you feel about the union . . . ." AnnaMelnick, in the candy department, quoted her supervisor,Batalden:". . . he usually asked what I thought the Unionwould doformethat he couldn't do. . . ." CordellaCebator, in the same department, testified Batalden said:"... what could the union do for me that he couldn't do."RomaRich, in daywear, said her supervisor, Mrs.Durgala, asked her ". , . what I thought I was going to getout of the Union or what the Union was going to do forme." Robinson, quoting Supervisor Weyrauch: "He askedme why I wanted a union in the store." And Rohmer saidhe was three timesasked by Weyrauch "why did I want aunion,why was I in favor of a Union."I doubt there is a meaningful distinction between askingan employeewhetherhe favors the Union (which is a clearviolation of Sec. 8(a)(1); seeStruksnesConstruction Co.,148 NLRB 1368) andaskinghimwhyhe favors the Union.An employee asked the latter question feels no less singledout, from among the many in the total group, than does theone who isasked directly whether or not he belongs to theUnion. In fact, the question why one favors the Unioncannot be answered without of necessity revealing theindividual's personal predilection. Curiosity concerning theemployee's attitude toward the Union is logically implicitin the inquiry, however phrased. But, if the direct questioncoercesthe employees because they feel they are beingsought out for an ulterior motive, the indirect questionmust be deemed naturally to have the same illegal effect.Moreover, to ask an employee what benefits he expects togain by union representation carries with it the inseparableimplication that the supervisor knows of his attachment tothe Union.But this isanother way of further intimidatingemployees by creating the impression their union activitiesare beingsurveyed by management.In this store the central program of discrediting theUnion by anunendingbarrage of talk, from supervisorshigh and low, at old and newly created meeting opportuni-ties,required constant occasion to repeat the message. Ittherefore was to be expected the supervisors would want toinvite,and provoke,discussion,particularly from theprounion-minded personnel. Batalden and Durgala are nolonger with the Company and did not testify. Weyrauchdid not recall whether he questioned Robinson and madeno reference to Roemer's inquiry, but he did say hediscussed the disadvantages of unionism with each of themoften. Pala denied asking anything of Fuller and Meeks.The Respondent points to the fact these supervisors hadbeen instructed, in writing, not to question employeesabout their feelings for or against the Retail Clerks. Buttherewas more in the same instructionswhich thesupervisors ignored. The instructions also told them not to"invite an employee to your office for the purpose ofdiscussinganymatters related to the Retail Clerksunionization efforts." Any number of employees testifiedabout discussions concerning the Union inside and outsidethe offices,all startedby the supervisors. There is no realdenial on this score. And it was inevitable that this had tohappen, for the main point of the instructions to manage-ment representatives was that it was their "duty" to see toit that the employees got "all of the facts, and in this regardyou will play a lead role." How could they discharge thisprime responsibility except by starting discussions on thesubject? The assertion, voiced by some supervisors at thehearing, and repeated by President Emma with respect toall the 25 or so end-of-tour speeches he gave, that in eachand every instance when the Union was mentioned it wasalways an employee who first opened the subject, iscompletely unpersuasive. I find that by interrogatingemployees concerning their attitude for or against theUnion Supervisors Weyrauch, Pala, Batalden, and Durgalaviolated Section 8(a)(1) of the Act.E.SurveillanceThere was an amendment to the complaint at the start ofthe hearing to add an allegation of surveillance of unionactivity by the company store detectives. Three employees-Melnick, Cepator, and Catrufo-testified that at about 6p.m. on March 3, 1972, as they arrived at the union hall fora conference of some kind they saw Angela Keener, asecurity employee of the Respondent, standing on thesidewalk across the street reading a newspaper. They said itwas very cold-22 degrees, that Keener looked up, sawthem, and looked down at the newspaper again, and thatshe walked away after about 5 minutes.Keener testified she was nowhere near that spot that day.She said-apparently by the strangest of coinciden-ces-she was sick that day, left work early, saw a doctor,and was home in bed in consequence before 6 o'clock. Insupport of her story, the Respondent offered in evidence:(1) the daily medical log from the office of the store nurseforMarch 3, showing that shortly after the noon hourKeener appeared there complaining of severe pains andwas told to see a doctor; and (2) a certificate signed by herdoctor attesting that she was in his office that day and thathe advised her to go home and rest. Keener said she didthat, going straight from the doctor's office to her home.No question was raised as to the authenticity of thedocuments received in evidence, and I have no reason fordiscrediting them. I believe Keener's testimony. In allprobability this was a case of mistaken identity. I thereforefind the surveillance allegation has not been proved.F.ProbationSix employees testified that beginning some months afterthe 1970 election each was placed on probation; some ofthem were old-time employees and five of them said theyhad never before heard of a probationary system in thestore.One, Catrufo, said she knew about it in 1969. Pence,the assistant director of personnel, testified the system wasfirst instituted in 1968, but that the fact of the Union'sorganizational campaign had nothing to do with establish-ment of the policy. There is no allegation in the complainton this subject, and in his brief the General Counsel makesno argument that the Respondent violated the Act inplacing people on probation. I find nothing in this evidencesufficient formaking any finding adverse to the Respon-dent. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDG.The Alleged Violation of Section 8(a)(3)JudithWalker was a part-time employee hired inNovember 1969; after the Christmas season she asked tobe retained and was kept on as a pink card part timer. Apink card worker is not guaranteed any number of hoursof work per week; she is called as the occasion requires. Agreen cardpart timer is distinguished from a pink cardworker only in that she is guaranteed 20 hours of work aweek.A white card holder, really a full timer, is guaranteed30 hours of work each week.In January 1970, Walker joined the Union and went outof her way a number of times to tell her supervisors of herprounion attitude. She even enticed them into conversationto dispute the merits of unionism with them. She violatedthe rule againstsolicitation,was warned about it, butpersisted. Before the election, and after, she asked to bereclassifiedto a green card employee, but never waschanged to the different status. Walker quit her job duringtheweek ending September 6, 1970, according to theCompany's records received in evidence. At the hearing,she said itwas "the last week in October. I am not exactlysureof the day." She also said she quit because "I wasn'tgetting thehours, they weren't calling me."The complaintallegesthat the Respondent "refused topromote" this girl, and "reduced her hours of employ-ment"because of her union activities and thereforeviolated Section 8(a)(3) of the Act. Asked what remedy hesought in the event this allegation prevailed, the GeneralCounsel stated on the record: "Well, it would just be to gether back pay from the time that her hours were reduceduntil the timethere was a mutual parting of the ways."During the 13-week period ending March 24, 1970,Walker worked an average of 25.9 hours per week; duringthe next 13-week period, ending June 23, she worked anaverage of27.8 hours per week; and during the next 11weeks, untilshe quit in September, she worked an averageof 28.5 hours weekly. If for no other reason the complaintmust be dismissed as to Walker because in fact there wasno discrimination in employment against her. There ismentionof some variance in fringe benefits enjoyed bypink cardas againstgreen card part-time employees, butthe record says nothing about what these may be orwhether Walker in any way was prejudiced for continuingtowork on the pink card. In any event, no contention ismade and no issue was litigated with respect to any suchpossibility.Ithink the record falls short, in any event, of provingunion animusdirected against this employee. Her totaltestimony, pugnacious, evasive, sometimes almost incoher-ent, isaimed at showing she was very active in the unioncampaign, the Company knew it, and tried to stop it. Shespoke of being interrogated, instructed to stop talking uptheUnion, and even ordered to stay out of the storealtogetherwhen she was not on duty, by Ben Harstine andby James Parker, her supervisors. The truth of the matter isthat in virtually every instance when there was talk of theUnion between her and any supervisor it was she whoopened up the subject, deliberately inviting quarrel. Late inMarch she spoke to Harstine: "I said, you know I am onthe organizingcommittee and I would like to know if this iswhy I haven't heard about my green card and I asked if hecould talk to Mr. Parker and he said no. He said he wasnot allowed to say anything about the union unless I askedand I didn't and that was the end of the conversation."Again, to Parker: "I went to Mr. Parker and I asked him ifI could talk to him about my green card and I also askedhim-I said I have heard the union's side and I would liketo hear why the store does not want to have O'Neil's have aunion." She added Parker then explained how conditionshere were better than at Kaufman's in Pittsburgh. She thensaid Parker ". . . indicated that they would close this storeifthe union got in, due to the fact that outsiders weretrying to tell O'Neil's they did not know how to run theirstore."On the day of the election, after the balloting,Harstine said he was not allowed to ask how anyone hadvoted;Walker came back with: ". . . but you would like toknow, wouldn't you and he just looked at me and I said,well, I voted yes and that was the end of the conversation."Walker also testified Harstine once said to her "as long as Ihad anything to do with the union, went to the meetings,made any calls to talk to union people, I would getnowherewithO'Neil's. . .;thatParker asked herwhether she was going to a union meeting and asked her tolethim know the Union's strategy; and that bothsupervisors told her to stay out of the store when she wasnot working.Parker has left the Company and did not testify.Harstine testified it had been reported to him by Mrs.Bennett, the higher supervisor who scheduled the workhours, thatWalker was violating the no-solicitation rule,and that he reminded the employee about this. He deniedever tellingWalker she would not get ahead in the storebecause of her union activities, ordering her to stay out ofthe store when off duty, or asking had she attended a unionmeeting. As to the incident on election day, he said hisonly comment was there should now be no hard feelings. IcreditHarstine and, despite the qualified denials and thefact Parker did not appear, I do not credit Walker. Thecompany records belie her testimony that she was givenlesswork as time went on. She said she asked Parker onMay 14 why her hours had been cut "so bad," but in factthey had not been cut. She knew of the no-solicitation rule;asked had she been warned about violating it, she firstanswered she had not violated it, and denied ever havingbeen warned. She then reversed, and admitted she was toldabout her offenses on that score. She talked with OrganizerFinley in the store, and gave him the membership cardsigned by a friend of hers. Asked by Harstine later that daywhat she had been doing, she told him she only gave Finley"some information on a friend of mine." She also told astory of visiting the store one day with "a friend of minewho wanted to exchange something and I went downstairsand was talking to a girl in the accessory department."Now Parker saw her and asked what she was doing. "Imade a joking remark." When she saw Parker was seriousshe said she had come to buy a dress. Walker was on theorganizing committee and had made it a point to informParker. If the supervisor did advise her to stay out of thestore when she was not working he had good reason. Sheshifted her testimony; one day she had Harstme asking herhow she was going to vote, and the next saying he was not THE M.O'NEIL COMPANY163allowed to ask.Itwas shewho volunteered, it was she whowanted the supervisorsto know.I-shall dismiss th$coniplaintwith respect to Walker, andI credit nothingin her -testimony warranting a finding ofillegalconduct by any of themanagementagents.H.The Objections to the ElectionAs stated above, many of the Union's objections to the1970 electionparallel theallegationsof restraint andcoercion appearingin the complaint. In view of theviolations of Section8(a)(1) found above, virtually alloccurring during, the 30-day period preceding the election,I found meritin the objections and hereby recommend thatthe RegionalDirectorset asidethe results of the electionand proceed according to law.While the objections, as written, do not in so manywords attack the no-solicitation rule at all times in effect,thereis ambiguous languagein Objection 1 that can be soread. In his report of objections, in which he also directed ahearingon other objections, the Regional Director over-ruled Objection 1. In view of his report, and in view of thefact there is no allegationin the complaint to the effect thatthe no-solicitationrule is inany way improper, I findnothing in the rule itselfor in its enforcement by theRespondentthatwould add support to the objections.The Regional Director did direct that the hearing also beopento evidence in support of Objection 17. This onechargesthe Company with wrongdoing for harrassing thein-storeactivitiesof outside union organizers in thepresence and hearingof rank-and-file employees. Therecordiii itsentirety shows the theory here is that while anemployer maytake steps toenforce its proper no-solicita-tion rule against the organizers, if it does so in the presenceof employees it unlawfullyrestrainsand coerces them. Ifind the argumentunconvincing. It is true, for the recordaboundsin suchtestimony, that store detectives made itdifficult, if not impossible, for the organizers to solicit theemployeesdirectly or indirectly in the store. It is true theyblocked theorganizers' freedom of movement in the store,called them offensive names,even pushed them around abit.The guardsharrassedthem in the public restaurants,sitting too closeto them, overtly eavesdropping. Thesupervisors evenordered the employees not to talk to theoutsiders,or make salesto them.8 In the context of thisoverall picture of planned disregard of the no-solicitationrule, the restaurants,inwhich the buying public wasaccommodated,mustalso be deemed "public areas" of thestore.The Company could as well have had the outsidersejected physically from the store. The following statement,made in anothercontext, is equally applicable here. Thecircumstances leading upto this painful choice of actionwas notthe Employer's making, for it was the Union whichactively, repeatedly, and continuously disregarded organi-zational restrictionslaid down by the Respondent, whichconformedto long-established Board policy.I recommendthat Objection 17 be overruled.9From the testimony of an organizer,Finley: "Maybe they [theemployees in the store]would say I would like to see you for coffee and sowe got together.Your know, we got to know them fairly well . . . theywould say how does the electionlook and I would say it looks real good."Bittinger,another paid organizer:". . .we visitedaround thestore in1.Ruling on MotionI deny the Respondent's motion to dismiss the complaintallegation that the Company unlawfully refused to bargainand violatedSection 8(a)(5) of the Act. In my judgment theunfair labor practices committed by the Respondent'sagents are of such an extent and nature as to support (1)theconclusion that it rejected the statutory duty torecognize and bargain with a majority representative of itsemployees, and (2) a finding that it must be ordered tobargain with the Union now, certainly if in April 1970 itrepresented a majority of the employees in an appropriateunit. In the language of the Supreme Court in theGisselcase,supra,the pertinent question is whether the unfairlabor practices committed were "disruptive of the electionprocess," such as to preclude "a fair election."Application of this principle to any particular set of factsdoes not permit appraisal pursuant to any fixed formula.No single precedent, therefore, can be determinative of anysubsequentcase.Examination of a number of decisionsreached by the Board in this area of the law after issuanceofGisselclearly establishes this critical truth. Nevertheless,under the scheme of the statute, a Trial Examiner isdutybound to seek guidance in the Board's expressedviews. In a question of this kind, mathematical precision ofanalysis is not to be expected. I believe the interpretiveexplanation appearing in the Board's recent decision inGeneral Stencils, Inc.,195 NLRB 1109, supports, indeedrequires, denial of Respondent's motion to dismiss in thecase at bar.The Board there dealt with a direct threat of loss ofemployment, which it called "the most flagrant means bywhich an Employer can hope to dissuade employees fromselecting a bargaining representative."Whether, in anygiven case, threats of that sort warrant an order to bargainas the appropriate remedy is best answered in terms of aseriesof tests clarified in the dissenting opinion ofChairman Miller inGeneral Stencilitself. (1)Was there athreat of loss of employment for some or all of theemployees? Such a threat is "a uniquely distructive toolmore coercive than any other threat." This isprecisely the threat Emma made. (2) Was it seriouslyregarded? In the Akron downtown store the employeescould not but regard it seriously. A short time earlier theRespondent had closed another of its stores, in a nearbylocation.The employees knew this, although it was notshown that the other one closed because a union hadrecentlywon an election there. They certainly had noreason to believe the Company would not close another.(3)What was the source of the threat? To these employeesthe threat could not have come from a higher source-thetop official of the Company himself. (4) Was it a deliberatethreat? All that is needed to answer this question is to readeven a portion of Emma's own testimony. (5) Was it ageneral threat? Emma spoke of releasing all, not only,some¢of the employees, 1bylclosing the store. And finally, (6) wasthe threat disseminated?several departments saying hello to the employees...Most of the time Iwould go around and say hello and I would talk to people that I wouldknow."When professionals admit this much from the witness stand, itwould be a mistake to burden this report with the multitude of details in therecord 164DECISIONSOF NATIONALLABOR itELATIONS BOARDInGeneral Stencil,themain issue-whether Section8(a)(1) had been violated and whether an appropriate ordertobargainwas warranted-was deemed a very closequestion only because the threat had been voiced to one,and only one, employee. Indeed, the Second Circuit Courtof Appeals, in remanding the proceeding to the Board forfurther consideration, refused enforcement for that veryreason. If there is one thing that is clear on this record it isthat President Emma made sure every single employee inthe store-all 1,300 or so-heard him and heard him well.ORDERSCHEDULING RESUMPTION OFHEARINGWith a Trial Examiner's denial of a respondent's motionto dismiss a portion of the complaint the hearing wouldnormally be resumed for the General Counsel to completehis case-in-chief in support of the total complaint. Theparties have agreed, however, that regardless of the TrialExaminer's ruling on that motion in this special case, thelosing party, or parties, would request permission to file aninterimappeal to the Board. It is their desire that the Board(1) approve or disapprove the Trial Examiner's findingsrespecting the 8(a)(1) and (3) allegations of the complaintat this stage of the proceeding, following the filing ofexceptions, if any, and (2) then consider the merits of themotion to dismiss the 8(a)(5) allegation in the light of theGisselprinciple.As stated above, the objective of theparties in all this is to be spared the time and expenseinevitably incidental to litigation of the question ofmajoritystatus-in a unit of 1,360 employees-in the eventin the Board's ultimate view of the case that matterbecomes moot.9Accordingly, I now set the case for resumed hearing onJuly 17, 1972, at Akron, Ohio, the precise location to bedetermined by the Regional Director. The parties are freeto request further extension of time, through the office ofthe Chief Trial Examiner in Washington, D.C., if appropri-ate to accommodate the Board in its consideration of theinterim appeal to be filed.9Consistent with the suggested procedure, the usual formal conclusionsof law, cease-and-desist order, and notice for posting have been omittedfrom this Decision. If the case in its entirety should be finally concluded onthis appealto theBoard,no further action by the Trial Examiner will berequired for fashioning those portions of the Board's final orderSUPPLEMENTAL DECISIONPOSTURE OF THE CASETHOMAS A. Ricci, Administrative Law Judge: Theessential issue presented in this now extended consolidatedproceeding is whether the Respondent must be ordered tobargain with the Union as exclusive representative of itsemployees, notwithstanding the fact the Union lost aBoard-conducted election; the grounds for the illegalrefusal-to-bargain finding and affirmative remedial orderare that the Company committed such aggravated unfairlabor practices as to preclude the holding of a new and fairThis SupplementalDecisionmust be read together with the initialDecision ofMay 25, 1972 A posthearing motion by the General Counsel tocorrect hisExhibit 11, unopposed, is hereby granted2Hennigen also testifiedhe made a similar demand of Millisor at aelection. Because of the extensive scope of the anticipatedlitigation, all parties agreed to try the case in two parts:First,allevidence, pro and con, relating to complaintallegations of violations of Section 8(a)(1) and (3) of theAct; and second, all evidence, pro and con, relating to therefusal-to-bargain, or 8(a)(5), aspects of the case-includ-ing the questions of demand and refusal, scope andcomposition at the appropriate unit, eligibility, andmajority representative status of the Union. Decision onthe first part issued after hearing, on May 25, 1972, and isnow before the Board. Hearing of the second part was heldat Akron, Ohio, on 22 hearing days, beginning October 25,1972, and ending on May 22, 1973. All parties participatedand filed briefs.Upon all the evidence record as it now stands, and frommy observation of the witnesses, I make the following:FINDINGSOF FACTiA.Demand and RefusalThe prosecution contends that the demand for recogni-tion and the consequent refusal occurred on April 13, 1970.The Respondent denies any demand for recognition wasever made. On this threshold issue the General Counseloffered testimony byGeorgeHenmgen, the Union'sorganizationdirector.Hennigen told of a preelectionconference on April 13, 3 days before the 1970 election, inthe office of Mr. Millisor, the Company's lawyer; Henni-gen was accompanied by Finley and Turner, other agentsof the Union. Present for the Respondent that day wereMillisor and Robert Pence, its then director of employ-ment. According to Hennigen, before entering the confer-ence room he told the lawyer that the Union represented amajority in the unit and offered to submit the authoriza-tion cards to an impartial person to determine if the claimwere true.He added Millisor "declined recognition." 2Hennigen was corroborated by Finley, who recalled thatduring "some small talk" before the meeting Hennigen"said something to the effect all of this is not necessary.. . that we represented a majority of the employees andhe was requesting negotiations for them . . . ... Finleyadded Millisor "responded in some fashion ... he madesome remark about the appropriateness and he referred tothe 6th Circuit Court."Both Pence and Millisor recalled Hennigen's demand.Pence's version was: ". . . Henmgen made a statement tothe effect that he didn't think this meeting was necessarybecause the Union had enough signed cards to win theelection," and that Millisor's response was "a commentabout the Sixth Circuit Court and some rulings that theyhad evidently given on unit questions."Millisor, thelawyer, started his testimony by saying: "... we werecognizant of the fact that the Union may make some efforttomake a demand at the pre-election conference," andthat therefore "what we decided to do was not have anymember at the meeting who was in the position to respondto effectively accept that and respond to a demand." Topreelection conference before the 1969 election and was also refused Thereisno contention now that an 8(a)(5) violation should be found based uponany 1969 events THE M. O'NEIL COMPANY165further guard against anydemand forrecognition,Millisordecided"we would make an affirmative statement at thebeginning of the meeting that the sole purpose of therepresentatives who were thereon behalf of the Company,and the sole extent of their authorization,Mr. Pence andmyself,was to update theeligibilitylistand make thecorrections to that list.Apparently the lawyerdid make this opening statement,but his precautions were in vain,for, as he then honestly,continuedto testify, "I do recall a statementbeing made byone of the Union representatives,and I frankly cannotrecall which one-something to the effectthatthere was nosense in goingany further with preparations for theelection becausetheUnionhad enough cardsthat theelection itself was in thebag . . . . We shouldjust submitthe cards to some thirdparty and let theminspect themand decide it on the basis of the cards . . .Idid notrespond inany way directly to thatstatement.All I saidwas that I thought the whole proceedings were going to bemootanywaybecause theSixth Circuit had handed downsome determinationand theywere goingto find the unitinvalid."A demand forrecognition is no less ademand merelybecause theemployerasks the unionto please not talkabout it, nor because ithides thepersonnel director-inthis case Pence's immediate superior.The lawyer was thespokesman and representativeof theRespondentthat day,as indeed he has been from first to last, reaching back toearly1968when he was sent to the hearing in therepresentation case to announceformally that the Compa-ny will never bargainwiththisUnionuntil it wins a Boardcertification that standsup in the appellate court onreview.In the lightof theiradmissions set out preciselyabove,thedenialsby both Pence and Millisor thatHennigenhad articulated the demand in theprecise wordswhich the union agent usedat thehearing in thisproceeding aremeaningless.Nor is it true, as theRespondent now claims,thatthe parties"had both"decided thatonly anelection wouldresolve majoritystatus.In truth the fiat had been announcedby the Companyunilaterally2 yearsearlier. Indeed,itwas that veryannounced decisionthatvirtuallycompelled all theresultant talk about elections as the organizational cam-paign went on and on, with successive futile elections. Withthe Respondentpracticallyadmitting it knew ademand forrecognitionwas goingtobe repeated,and its agentstherefore consciously setting the stageto avoid it, it canalsobe found on this totalrecord thattherewas acontinuing demand for recognition goingback to beforethe 1969 election.I find thaton April 13, 1970, the Uniondemanded recognitionof the Company anu that theCompanyrefused to recognize it.B.Appropriate Bargaining Unit; Inclusion andExclusion;Eligibility forMajority CountApart from the direct question of unfair labor practicescommitted,in every refusal to bargain case there aresubsidiarymatters to be resolved:(1)The scope of theappropriate bargaining unit;(2) as of what precise date isthe union's asserted majority representative strength to betested;and (3)in the situation of a retail department storeor comparablecommercial enterprise,whichemployeeshavea sufficient interest in the selection of a bargainingagent so that their individual choice is to be considered?The Respondent takes issue with the complaint and theGeneral Counsel on all three questions in this case. Thecomplaintsaysthe appropriate unit is theCompany'ssingledowntown store in thecity of Akron, but theRespondent insists it should instead include all 12 of itsseparatestoresdispersed throughouttheState.TheGeneralCounselcontends majority should be tested as ofApril 13, 1970, the dayof the demand and refusal; theRespondent argues it should instead be tested as of anearlierdate in March.As towhich of theemployeesactually at work on April 13should be deemed the 100-percent total complement among whom majority must betested, the GeneralCounsel saysthe selective test must bethe same onewhich theBoard established for votingeligibility immediately preceding the electionheld on April16, 1970,as setout inMayDepartmentStore,181 NLRB710. Againstthis the Respondent contends the test must bea broader,more inclusive one. The three issues will beconsidered in reverse order.The last question involvesprimarilythe number of pinkcard,or temporaryor casual employees,that should beincluded in the total count. On this point the Respondenturges again the precise argument it advanced to the Boardin the representation case and which, after full litigation,was found wanting.No purpose would be served byrestating in fullthatformula here;the Board'sdecisionthat dayis a publicrecordavailable on review at any timeand place. The questionhaving beenonce fullylitigatedand decided by the Board,it is not again litigable. I find nomerit in the Respondent's contention as to this issue nowraised here.Itwillbe recalledthat on April 13 thepartieswerepreparingfor the Board-ordered electionto be held 3 dayslater,and that it was on April 13 that the Union demandedrecognition and was refused.When the electiontook placeeligibility to votewas conditioned upon individualemploy-ees satisfying two requirements; theyhad tobe both on thepayroll 1 dayinMarch,2 weeks before issuance of theBoard'sDirection of Election,and at work on election day.This schemefollows long-established Board practice in theprocessing of representation proceedings,and the reasonsjustifyingthe practice bear no relationship to out-and-outrefusal-to-bargain proceedings.In contrast,every refusal-to-bargain case the Board ever consideredposed thestraight question whether the union in fact represented amajorityat the moment thatthe employerrefused toextend recognition.This case,in this respect,is no differentfromany other,and the Respondent has advanced nocoherent reason whyit should beconsideredon any otherbasis.The question of majoritystatus here will therefore bedecided on thebasis of whetheror not the Union onexactly April 13 hadbeen authorized to bargainon behalfof a majorityof those employeeswho on that day fellwithin theformula setby theBoard.Peerless of America,198 NLRB No. 138. 166DECISIONSOF NATIONAL LABOR RELATIONS BOARDC.Alleged Change in Appropriateness of the Single-StoreBargaining UnitThe Board's finding in this case,that a unit limited to theRespondent's single downtownAkronstore is appropriatefor bargaining purposes,was based upon consideration ofthe very comprehensive and lengthy record made in therepresentation case.If the Respondent's claim that thatsame unit is now no longer appropriate is to prevail,itmustbe because of affirmative evidence of substantial change inthemajor factors that led the Board to make its initialfinding.Moreover,the evidence offered here must beappraised in the light of two other very pertinent facts. Oneis that the Respondent strenuously opposed the single-storeunit from the start;the other is that it resorted to illegalmethods in order to prevent theUnionfrom establishingmajority status in the unit it always opposed.This is anunfair labor practice case,in which the prime objective isto remedy the coercive effects upon the employees of theproved misconduct of the employer.In a very real sense,the attack upon the unit already found appropriate is anaffirmative defense and,like any other such,presents theRespondent with the burden of convincing the Board thatthe assertion is sufficient reason to permit it to profit fromitsown unfair labor practices.The question of theappropriatenessof the unit now is not to be likened to theinvestigatory character of the usual representation pro-ceeding.Counsel for the Respondent erred when he arguedat this hearing that the General Counsel had no businessconcerning himself with the sufficiency or insufficiency ofthe evidence said to have destroyed the single-store unit.Rather,in the circumstances now presented, the unitfinding as made must be reaffirmed,unless the Respondenthas come forth with evidence of significant changes inoperations such as to make reaffirmation of the single-storeunit impossible.Henry Spen and Co.,150NLRB 138.Considering the factual findings made by the Board in itsinitialdecision holding the one-store unit appropriate,together with the evidence offered here on this point, Ifind,as alleged in the complaint,that the unit limited to theRespondent'sdowntown store is still appropriate forbargaining purposes.The entire grouping of 12 stores,which the Respondent insists must be joined if any of itsemployees are toenjoy statutorybargainingprivileges atall, are still dispersed overa verywide area of Ohio. Eachstore is still separately supervised, however the titles giventhe local managers and their subordinates may haverecently been changed. For the most part new employeesare hired as extras,or temporary people,and all of themare still interviewed,appraised,and hired by the individualstore supervisors.Initial recommendations for changes inwages, first steps toward disciplinary action,evaluation ofperformance,allthesematters of importance to theconditions of employment of the total complement ofemployees,are still performed by the local representativesof management.The Respondent's position rests almost entirely upon theoral testimony of Rollin Glazer, its personnel director, andClarenceRandall,generaloperationsmanager. Theirtestimony is filled with generalities,conclusionary state-ments, and arguments;again and againthey evaded directquestionswhen asked for specific facts in support ofconclusionary statements; repeatedly they said they simplydid not know,when numbers and plain facts were calledfor if their bland statements of opinion were to have anyevidentiaryvalue.For example,one of the ultimateburdens of their attemptedmessage wasto create theimpression that great numbers of employees regularly andof necessity travel from the distant locations to the centraloffice as a normal aspect of their regular employment. Bythe time they were finished, all that was shown factually isthat new regular-as distinguished from extra and part-time-employees come to Akron before starting to work tosignnecessary hiring documents,undergo a physicalexamination, and receive their identificationcard.Whenthis is finished-and of course they do it only at the start ofwhat may be years of employment-they have no furtheroccasion to repeat the visit. Glazer made much of the factthat a profit-sharing plan brings people every year toAkron.It then developed he was referring to an annualparty-attended only by those employees who chose toparticipate in the plan and who care to come at all-wherethe people are feted and told what their share of the profitis.This system is equally true of high-occasion receptionsin Akronwhen recipients of service awards-or excellentrated employees-are invited to receive honors.Voluntaryactivities of this kind do not substantially relate to what isnormally called day-to-dayinterestsin working conditions.New sales persons are broughtto Akron for a day or twoof training.Glazer said that when necessary they arebrought back for further training, or retraining, if it shouldbe found by local managers that any have later fallenbehindin their lessons.The initiallesson is, of course, aone-shot deal;when asked to give facts and figures as tothe frequency of return to Akron for this purpose by thedispersed employees, he came forth with nothing definitive.His repeated statements that the system is new andthereforemore centralized, that there is greater centralcontrol,add nothing to his unsupported conclusions. Andhis further statement about a new and more centralizedtraining program for executives has nothing to do with therank and file.There used to be a branch store personnel manager inevery location; in most of them he is now called thepersonnel clerk.A central office post called personneldirector for branch stores had been created. Glazer saidthat because of the change in names "the effect has been togive the downtown organization, and in particular myself,greater control and centralization of the Personnel activi-ties in Branch Stores. . . ."In support the Respondentoffered into evidence a very comprehensive personnelhandbook put into the hands of every personnel clerk inevery localstore; it is his Bible and instructionson how todo his job. From all this Glazer concluded that "There areno areas of discretion left to the PersonnelClerk in theBranch Store."3He added the central office man "is3Glazer said the present personnel director for branch stores is namedpredecessor"who handled more than one store." It is pretty clear the idea ofKelso, and was appointed in January 1973; he added there was aone man in charge ofallstores was conceived while this hearing was in THE M. O'NEIL COMPANY167involved in all of the Personnel Actions of any signifi-cance." He also said that now a director of employmentservices "has the opportunity to approve or disapprove allof the hirings."Which of the countless personnel actionsare "of significance?"What does "opportunity" to partici-pate mean? How often in fact does the central office maninject himself in the actual work of the local "clerks"?These questions, the truly pertinent matters in determiningappropriate unit, are by no means clearly answered by thetotal record. As to the personnel handbook, of course itsets "guidelines" for the local people, as Glazer said; thelocalman is also told by the central office the high and thelow limit of pay, and other such matters. There never was amultilocation commercial operation that did not have suchdirection and guidelines for its separate stores or plants. Itdoes not follow from the fact the central office gives broadinstructions to its local people that the branch store agentshave no "discretion" at all, or that they do not still run thebusiness in their limited bailiwick.In the original decision the Board found there had been atotal of 100 employees transferred among the stores over a2-year period.Glazer said that during the 4 1/2 yearspreceding his appearance as a witness there had been"more than 400," about 10 percent of these "in theexecutive levels."He produced no record to support thefigures; he said his assistant had looked at the record andtold him about them. He could not say how many of thetransfers had been from stores which the Company hasclosedduringthe 4-year period, or how many weretemporary, to other locations for no more than specialsales.The testimony of the general operations manager,Randall, is no more convincing. There is a store managerin each location and the operations manager in Akron isover all.He said the operation manager can makerecommendations for discharge without consulting thestoremanager,but "not always, "With these exceptions,""it could have been." Does the store manager hire the "socalled high class store people?" "Not totally." Does theoperationsmanager recommend without consulting thestoremanager? "I wouldn't be able to tell you. It woulddepend on the circumstances...." Could he estimate thepercentage of cases in which the operations manager doesconsult the local man? "That would be very difficult, I amafraid."He had "no idea" who is paid more-theoperations manager or the local store manager. If Randallis to be believed in his conclusionary statements, the storemanager has nothing to do with "operational budget,""security," "housekeeping," "stockkeeping."Ireaffirm the Board finding that a unit limited to theRespondent's downtown Akron store is appropriate forcollective-bargaining purposes.D.The Union's MajorityStatus: AuthorizationCardsAll parties stipulated that the total complement ofemployees included in the unit in the manner and at thecritical time alleged in the complaint, was 1,298, and theirnames are listed on an agreed-upon exhibit.To satisfy the affirmative burden of establishing the factthat on April 13, 1970, a majority of the employees in thebargaining unit had authorized the Union to representthem in collective bargaining, the General Counsel offeredfour forms of evidence.1.A written stipulation of all parties, received inevidence, listing 302 names of persons who had signedauthorization or membership cards in favor of the Union,all on dates preceding the demand and refusal. All thesepersons appear on the list of employees at work on April13, 1970, and the parties agreed these cards are authenticand valid for purposes of determining majority status inthisproceeding. The exhibit was supplemented by laterstipulations that Evelyn Baine signed on September 13,1968, Carol Lacysignedon April 3, 1970, and that PatriciaMcGuire is the Patricia Cross included in the totalemployee complement list.2.Authorizationormembershipapplicationcardsbearing the signature in the name of an employee in theunit; in some instances there are more than one such cardfor a single employee, signed on different dates but alwaysbeforeApril 13, 1970.4 All the cards read as do thefollowing, one or the other.RETAIL CLERKS INTERNATIONALASSOCIATIONMEMBERSHIP APPLICATIONLocalCityStateApplicantDate of Birth_ResidenceCityZip CodeType of WorkSocial Security No.Tele. No.EmployerBusinessAddressPrevious RCIA Affiliation, LocalNo. or CityWhen?I hereby make application formembership in the RETAIL CLERKSINTERNATIONAL ASSOCIATION andaffirm that the abovestatementsare true, andI agree that allprogressAs to Kelso,Glazer said he spends 15 percent of his time in the centraloffice and goes "once a week" to each and every store but two-this meanseight separate stores-where he spends"half a day" in each To the twoothers-many miles away-he goes once every 2 weeks At one of these he"shoots a day" when he goes Later, counting the hours of the week poorly,Glazer said that Kelso goes to the Summit Mall, one of the largest of theeight locations,"Three to five times" each week,and stays "four to fivehours" on each visit At this point the witness attempted to recover bysaying that Kelso "could be working on Saturdays and Sundays and in theevenings too"This sort of testimony serves little to weaken theBoard's original finding that a single-store unit is appropriate in the case ofthis Company4As originally offered, these cards,constitutingG C Exh 11,totalled422 Two hadbeen included by mistake Steve Wahl, whose card appeared,isnot the Wahl listed in the total complement agreed upon,and GiorgiannaTatum's card is dated April14, 1970,after the demand and refusal Both ofthese will be ignored. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDmoneys paidby me shall be for-feitedand my membershipdeclaredvoid if they are not true. Iauthorize the RETAIL CLERKSINTERNATIONAL ASSOCIATION torepresent me for the purposesof collectivebargaining andhandlinggrievances,eitherdirectly or through such localunion as itmay duly designate.Dateof SigningApplicant,'s SignatureWe, the Local Union ExecutiveBoard report affirmatively on thisapplicationwhoseaffiliationdate isLocal Union Executive Officer'sSignatureFORWARD THIS COPY TO THEINTERNATIONAL SECRETARY-TREASURERRETAIL CLERKS INTERNATIONALASSOCIATION(Affiliated with the AFL-CIO)AUTHORIZATION FOR REPRESENTATIONDesiring to enjoy the rightsand benefits of collectivebargaining I, the undersigned,employee of the (Firm name)Employed atDept. or StoreNo.Home AddressPhoneCityStateZip Codehereby authorizeRetail Clerks InternationalAssociation, AFL--CIO or itschartered Local Union to repre-sent me for the purposes ofcollective bargaining, respect-ing rates of pay, wages, hoursof employment, or otherconditions of employment, inaccordance with applicable law.S By counsel for the Respondent at the hearing:We havehad the burden shiftedto us to call people to put testimonyAccompanying the card or cards of each of the 420persons, there were also offered into evidence one or moredocuments bearing the signatureof the employee andfound among the Company's regularly kept records. Theseconsist variously of employment applications, credit cards,vacation requests,federal income tax withholding forms(W-4), insurance documents, etc. Although the Respon-dent did not vouch for the absolute authenticity of thesignatures appearing in its records,itwas stipulated thatthesemiscellaneous documents,used as standards forcomparison here,did come from the company files and arepart of its regular records. All these cards-authorizationand standards for comparison-were offered into evidenceaccompaniedby thetestimony of Joseph Tholl, a profes-sional handwriting expert called by the General Counsel.Tholl testified that in his opinion each of the authorizationcards so offered had been signed by the same person whoserelated signature appears in the company's records.3.Twelve employees from the bargaining unit werecalled as witnesses;each testified to the authenticity ofcards he or she had signed and which were also received inevidence.4.One card, dated April 4, 1970, was offered throughthe testimony of an international representative of theUnion, then working as an organizer,who authenticatedthe card byrecognizing his initials on the back.On the basis of this evidence the General Counsel arguesthat 735 (302 + 420 + 12 +1)employees in thebargaining unit at the time of demand and refusal hadunequivocally authorized the Union to bargain on theirbehalf, a clear majority of the 1,298 persons constitutingthe totalcomplement.The Respondent offered countervailing evidence, andarguments,intended to dispute the correctness of thisultimate assertion.The defense is aimed primarily at the420 cards offered only with the support of the comparisonsignatures and the testimony of the handwriting expert.Thereisan overlapping ambiguity in the Respondent'svariously stated contentions,and it is important to clarifythem at the outset. One argument repeatedly articulatedthroughout the hearing is that simply by looking at twosigned documents,one disputed and one conceded, therecan be no finding that the two were signed by the samehand,even if the examiner be an expert.This argumentgoes to the authenticity of the signatures on the authoriza-tion cards.A second argument,again and again interwov-en with the first,is that the primary burden of proof restingupon the General Counsel includes,in a case of this kind,theaffirmativeduty ofcalling the employees as hiswitnesses in support of the complaint.The Respondentinsists that, by resting his case-in-chief without calling allthe cardsigners individually, the General Counsel illegallyand unfairly shifted the primary burden of proof to theRespondent .5The record shows clearly that this positionhas nothing to do with the signatures,but questions insteadthe sufficiency of the clear authorization language spelledout in the cards.Protesting what it called improper shiftingof the primary burden of proof, the Respondent called 187employees as witnesses.Of these,183 startedby sayinginto the record of what was said five years and two months ago, whichis totally absurd position to put the Respondent in.. . THE M. O'NEIL COMPANY169they did sign the authorization cards showing their namesand already received in evidence. They were then ques-tioned about what happened when they signed, what wassaid,what they intended when they signed. The firstargumentinvolves the straight law of evidence, oradmissibility; the second questioning past intent-goes tothe sufficiency of receivable evidence.Shorn of distracting language, all this is reduced to twoquestions:(1)Were the disputed 420 cards in fact signedby the same persons whose company records wereproduced? (2) Is there affirmative reason for rejecting anyof a total of 433 of them now on the ground that thepurpose of the employees in signing the unequivocal cardswas something inconsistent with the expression statedthereon?E.SignaturesOn this first question the Respondent's ultimate conten-tion is that a comparison of signatures cannot lead toabsolute certainty that the card was signed by theemployee indicated. The position can perhaps be restatedas nomore than philosophical disputation: what is it thatin the finite mind of man is a fact? Counsel for theRespondent, Mr. Millisor, was absolutely logical and verypersuasive in hisreasoning.That is, he was convincing ifthe question he raised with respect to the card signaturesbe taken out of context, if the overall picture of thisproceeding be ignored. The short answer to his argument isthat the prosecution does not claim the authenticity ofthese cards is established in this manner either with thatmoral certitude we attach to the Gospel, or with themechanical assurance which flows from scientific investi-gation.This is a Labor Board proceeding, in which the standardof proof need not rise to the level of being beyond areasonabledoubt; the pertinent facts, however the conceptbe defined here, need only be established by a preponder-anceof the substantial evidence on the record as a whole.N.L.R.B. v. Glenn Raven,203 F.2d 946 (C.A. 4). Moreover,it is arefusal-to-bargain case in which it has already beenfound that it was the Respondent's misconduct which nowmakesit impossible to hold a "reliable" election. It is forthisvery reason that authorization cards now becomeacceptable proof of employee authorization in this case,despite the fact they are less reliable than expressionsvoiced by secret ballot. Had the Respondent's agents notchosen to violate the statute by outrageously threateningeverybody's job in retaliation against prounion votes, itcould itself, as does its counsel now, have questioned thereliabilityof authorization cards, either with respect totheir signatures or as to the signer's intent. It then had theright, now forfeited, to insist upon r more reliable test forproof of the Union's majority status. In any event, this ishow the unanimous opinion of the Supreme Court inN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, mustfairly be read. The Court recognized a degree of merit inthe basic position of the Respondent advanced here, whenit said such cards are "admittedly inferior to the electionprocess." It used them nevertheless, as would do now theGeneral Counsel, to support an affirmative bargainingorder.Tholl, the handwriting expert called by the GeneralCounsel, commented successively upon every one of the420 cards and said that in his considered judgment in everycase the authorization cards had been signed by the samepersonswho had signed the related company recorddocuments, or the standards he used for comparison. Aspart of its defense, the Respondent called 187 witnesses,present and former employees, all in support of its attackupon the cards. Of all of these only four denied they hadsigned authorization cards bearing their names; all therest-a total of 183-recognized their own signatures onthe card or cards bearing their names. Insofar as theimmediate question is whether the authenticity of the cardscan be established, and has been established, by amatching of signatures under the rules of evidence, theissue isnow limited to 237 cards. With 183 employeescalled by the Respondent-all included in the total groupof 420 in General Counsel's Exhibit 11, having admittedtheir signatures to the authorization cards in evidence, allof these 183 are removed from this immediate issue ofauthenticity.Also in defense the Respondent called Paul Osborne,another handwriting expert. Osborne said that in hispretestimony preparation, he studied more than 700 cards,including the 420 which the Respondent put in issue andthe 302 as to which the parties stipulated. Of them all hewas questioned only as to 11, and as to these gave varyingexpressions of opinion. Inasmuch as he is an expert in thefield,was called in support of the defense, and studied allof the cards, it follows that in his professional judgment hefound nothing in any of theremainingcards that raisedserious doubt as to authenticity in his mind, at least notenough to warrant comment at the hearing.Some comments are in order at this point. In the courseof their testimony both experts took pains to make clearthat whenever they were saying, with respect to any singledisputed signature, that in their opinion it was or it was notsigned by the employee in question, they were voicing onlyan element of probability. a degree of certainty, more orless.They consistently explained that they were not sayingthis card or that was positively, and beyond question,written or not written by the same hand that appeared onthe agreed-upon standard. Thus each of them detailed howthere are always certain differences and certain similariti,sbetween any two signatures examined. Osborne spoke of"individual normal variations," of "one difference" being"a controlling factor" and some "similarities" being"simply coincidence." And Tholl commented upon "writ-ing variations" in signatures by the same person, as . ell as"occupational changes" that may reveal differences inseparate writings by the same individual under differentcircumstances. In short, their expressions of opinion arenot to be taken like the testimony of a witness who says:"Believe me, and may Zeus strike me down with a bolt oflightning if I am lying."As stated above, Osborne, for the Company, seemed tobe questioning I1 cards; as to some, atleast, it is by nomeans clear he really doubted authenticity. About employ-eeWoodruff: "I would say thatit ispossible, or evenprobable, that the latter [the authorization card] contains agenuine signature. . . . Thereare certain similarities .. . 170DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich would indicate that it may be the writing of the sameperson."Employee Moirano: "I believe they[authorizationcard and standard]were probably written bythe sameperson";Osborne then said one comparison signature wasnot enough for him to be sure.Employee ThelmaWilliams:"I feel that most probably the signatures onthese two questioned documents were written by ThelmaWilliams.But again,with theone specimenIwould beloath to make a definite identification...:'It is with these thoughts in mind that I reach my ownconclusions and make my own findings as a trier of thefacts.Ihave very carefully studied all of the cards inquestion and painstakenly,more than once,compared thesignatures on them with the related signatures appearingon the comparison documents.I find that the followingcards cannotfairlybe matched with the related standardsignatures and therefore may not be counted towardsmajority in this case.Walcie Greene,6Bess Lake,Rosa LeeLamb, Lena Wilkins, and Ethel Cox (Reynolds).Therewould be no point in itemizing the minute signaturedifferences weighed against similarities,infinitesimal curli-cues which match and which do not match,in the case ofthese six cards.The duty ofthe trial judge in this situationis not to argue and persuade,but tomake findings underthe scheme of the statute.7Two women,a present and a former employee, aswitnesses were shown the authorization cards bearing theirnames and denied they had signed them.Thelma Johnson'seyes went bad after she left the job and she was thereforeunable to see the questioned signature.Of the great manycards in evidence,her'spresentsperhaps themostextraordinarymatching pair of signatures.There is noescaping the finding she signed that authorization card,dated April7, 1970,and I so find.The same is true of acard signed by "Angelic Cucuzza,"when compared to itsrelatedW-4 form signed by Angeline Cucuzza.AngelineCucuzza,the employee,looked at the card and said she didnot sign it, although she did remember signing a card,adding that her name has an"n" in it-Angeline.She alsosaid she sometimes calls herself Angie,and signs her namethat way. There is no question in my mind that she did signthe 'authorization card in evidence and I so find.CompareL.C.Cassidy,171 NLRB 951. Thesignatures in these twoinstancesare too much alike to leadtoany otherconclusion.It is not a matter of discrediting the witnesses;Idoubt either of them lied.More likely they simply forgot.Subtracting from the original total of 420 cards the 5cards found insufficient,the 2 already found acceptabledespite contrary testimony,and the 183 authenticated bythe employees themselves,there remain 229 for decision. Ifind that in all 229 instances the card or cards were signedby employees in the bargaining unit,as dated,and all byApril 13, 1970. Thisfindingrestsprimarily upon thecomparison of signatures between those seen on theeGreene appeared as a witness and denied she signed the card inevidence bearing her name;she said she refused the overtures of twoorganizers who went to her home.CharlesWard,a union organizer, wascalled later to rebut her testimony,but the story he told is not convincingfor that purpose.He had no personal recollection and spoke only of whatwas written on a document placed in his hands at the moment,and whichhe said he had prepared after calling on the lady. The card is dated April 10but his report was dated April 9,although he insisted he always filled in theauthorization cards and those appearing on the standard orcomparison forms.Italso rests,in part,upon certainrelated facts which bear indirectly and generally upon thequestion of authenticity.All the cards show names ofemployees at work in the bargaining unit during the timeof the pertinent events.More than 95 percent of theemployees who testified verified their signatures.They areall variously dated between February 1968and April 1970,theperiodduringwhich the Union carried on itsorganizational campaign.One election was held in May1968 and another the following April. Many of the cardsare stamped as having been receivedby theBoard'sRegional Office before the first election,assumably tosupport the original representation case petition. Therecord as a whole shows a consistent pattern during the 2-year period of union organizers'soliciting the cards,takingthem into their personal possession,funnelling them intothe Union's office and then forwarding them to the Board.There is also perfectly credible evidence that they werekept in the custody of the Union-where logically theywould be found-and then all placed in the hands of theBoard agents when the unfair labor practice charge wasfiled.Also, manyare postmarked as havingbeen mailed bythe employees directly to the Union. All this points to aregularity supporting the finding of reliable authenticity.And, finally,I deem the compositetestimony of the twohandwriting experts as also supporting the finding I make.Both of them examined all of the cards;Tholl said heexcluded certain ones because he could not state withassurance that the related signatures matched;these cardswere not offered in evidence.Osborne said he looked atover 700 cards and then questioned only 11, someobliquely and almost tongue and cheek. It is a fairinference, from this,that in his opinion,too, all the rest areauthentic.From Osborne's testimony:"But of the 700signatures that I examined,most of them that I examined Iwas satisfied were mostprobablygenuine."F.Are Authorization Cards Reliable Evidence ofPast Intent?The Respondent's second attack on the authorizationcards wasvariouslystated throughout the hearing, and isrepeated in many guises in itsbrief.Whenso ingeniouslyarticulated the argument sounds other than what it reallyis,but in the end always reduces itself to the simpleproposition that absent personal testimonyby each andeveryemployee the cards do not suffice to support afinding thatin April 13,1970, the persons who signed thecards really wished to be representedby theUnion incollectivebargaining.There is a difference betweenquestioning the authenticity of the signatures and attempt-ing to nullify the plain language of the printed cards, andno amount of discourse can mask the distinction. Againand again counsel forthe Companycomplainedthat thereport immediately after the visit.He said he always initials the back ofcards he obtains,but this one has no initials at all. His report says nothingof the lady signing any card.Ward stated at the hearing that he 'inferred'she signed from the fact his evaluation of the total conversation lead him toconclude Greene favored the Union.7Aero Corp,149 NLRB 1283;N.L.R.B. v. Hunter Engineering,215 F.2d916 (C.A. 8). THE M. O'NEIL COMPANY171General Counsel,by not himselfcalling all the employeesaswitnesses,had unfairly, and unlawfully, shifted theburden of proof to -the Respondent.What burden of proof?Thereis a primaryone and asecondary one. Thefirst restsupon the prosecution,and it is toestablish affirmativelythat enough of the employeesactually at work on therefusaldate had expressed themselvesin favor of theUnion;the prosecutiondid this by proving they hadsigned,in plain and unequivocal language,written authori-zations.The secondburdenof proof rests upon theRespondent in such a case,if it so wishesto defend, and itis to come forth with convincingevidence that despite theclear language of the cardsthe employees who signed weregiven to understand,by whoever solicited their signatures,that the real.purpose wasan objectinconsistentwith whatthe plain printed English said.This is a fairly large unitof employees for an authoriza-tion card-refusal-to-bargain case,up to this time anyhow.There has been a certain amount ofturnover inpersonnel,people have died,a number retired,many have movedawayfrom the area,and still morehave simply left theCompany, or maybe there anddo not want to be botheredanymore with the whole business.Who knows but somemay have been so adverselyaffected by the Respondent'sthreats toturn the whole downtownstoreinto a warehousethat theyare justafraid to appear, in court at all.Developments of this kind are tobe expectedin so large astore andwith thepassage of time.But, it must be saidagain,all this could have beenavoided. If the Respondentwished to be spared its presentpredicament of having tosearch for employeeswho might help it carry a defenseburden,all it had to do waseither permit the electionprocess of the Board to serveits intended function by notcommitting unfair labor practices, or agree,as the Unionrequested before the election, to submit the cards then tosome impartial observer.However the defense positionbe viewed, it appears astotal rejection of the SupremeCourt holding inGissel.TheCourt unanimouslyruled that where an employer'spreelection misconduct is ofsuch a nature and extent as tomake a fair election impossible, it is just and proper to looktopreviously signed authorization cards as reliableexpressions of intentby the employees, and if a majority isproved in this way to order the employer to bargain inremedy now for its unfairlabor practices. To reject thecards, and to requirethat the General Counsel call theemployees as witnesses,means askingthem now, after theintimidating behavior of managementagents, whether ornot at thetime theysignedthe cards they really intendedwhat was written thereon.But this isno different thanpolling them in secretballots. In fact, repeatedly as thelong stream of employees werecalled by the Respondent,itscounsel asked them one afteranother that veryquestion:What were theythinkingwhen they signed? Thequestion came in many forms, sometimesonly by leadingquestions,sometimesby outright inquiry as to their pasts By Respondent's counsel onthe record:I submit we are not goingto the state of mind retroactively. We areonly tryingto presentthe best possible evidence from that witness as towhat she must have beentold was the purpose of the card.9 The SupremeCourtspeakinginGissel:We also accept the observation that employees are more likely thanstate of mind. Counsel attempted to justify the techniqueon the ground that with the passage of time memories failand that the question was therefore proper. He argues thatif the witness now says her past intent was solely to bringabout an election, or solely to receive union literature, itfollowsof necessity this is precisely what the unionorganizer who solicited her said to her, else why would shehave thought that?8 It is an ingenious theory, buttransparent.Counselwas still calling for a presentexpression of intent, no different from what an employee isasked when she enters the polling booths. But the Courthas ruled it is not possible fairly and reliably to ask thelady now, after she has been too seriously intimidated bythe boss.9Of the 420 cards included in General Counsel's Exhibit11, then,6 are eliminated because the signatures cannot befound authentic, leaving 414. Of the persons who signedthem 186 appearedas witnesses(plusWalcie Greene, oneof the 6 whose cards have already been eliminated).Deducting 186 from 414 means there are 228 authentic andclear authorization cards with no cloud of doubt cast uponthem. I find that all 228 are valid for majority counts in thisproceeding.G.Testimony by EmployeesWho Signed CardsThe count towards the Union's majority status at thispoint stands at 530-302 stipulated cards, plus 228 cardsvalid because unambiguous and unimpeached.1.Forty-three employees called by the Respondent, allofwhom signed cards, gave testimony so barren ofanything that could invalidate their cards under Board lawthat thisDecisionwould be pointlessly burdened bydetailing it here. No two stores are exactly alike, of course;an occasional one starts in one vein only to become clearlyvalueless asan attack on the clear authorization spelled outin the card. Most of thewitnessesin this group said nomore than that they were told the card was "to get a unionin" (McLaughlin), or to "show we were interested injoining the Union" (Quirk), or "to try to get a Union"(Wanda Long), or that they "understood"-but withoutquoting anyone-it was "to aquire a union" (Gill). Onewoman, Miller, after saying she signed after being told "itwould help get the Union in," added she later sent backunion literaturewith a notation she was no longer"interested." It then developed she was referring to a 1971interrogatory received from the General Counsel in theinvestigationstagesofthiscase.Anotherwitness,McGeorge, said that aftersigningher card she wrote to theunion to get it back, and then clarified this was after shehad left the store, after November 1970. "I thought afterwe voted, there was nothing else." Cebator was called tosay the card was for an election, but she also admitted oncross examination that she paid dues to the Union during1970.Gabor signed one card and Wheeler signed two.Gabor said she later refused a union agent entry into hernot,many months after a card drive and in responseto questions bycompany counsel,to give testimony damagingto the union, particular-lywhere company officialshave previouslythreatened reprisals forunion activity in violation of Section 8(a)(1)We therefore reject anyrule that requiresa probe ofan employee's subjective motivations asinvolving an endless and unreliableinquiry. 172DECISIONSOF NATIONALLABOR RELATIONS BOARDapartment because"where I live, you don't make a habit ofopening the door to anybody . . . I have high hyperten-sion...." And Wheeler added he told the unionrepresentativesto stop telephoning him at home: "I didn'twant to be bugged at home. I told them what I made... .Q: Did you give any indication as to whether you wereinterestedin the Union? ... A: No."I find the cards of all 43 of the following employees validand that they may be counted towards majority.Pebble BartleyCatherineMillerAda BurkettFrankieMyersCordelia CebatorLela OrihelDorothy CollierVerona PalniateerClara EnglishFaye PerryMary ErethMadelyn PerryMary FenkanynPhillipQuirkVirginiaM. FordAgnes RedlHelen GaborSandra SharierRichard GillElizabeth SholleyAlma HamiltonDorothy SigmundHelen HoodHelen SimmonsFlossie Jackson (marriedLouise SmithSunseri)Jennie KalailMaye SpenceRita KnechtSandy Maschmier (Stewart)Evelyn KoeberleJosephine TriolaLeo KormanikJohn WheelerWanda LongEmma WilsonLenore McGeorgeMargery WisemanElenoreMcLaughlinRita GatesAnne MannEloiseHawthorneNorma Meeks530+43-5732.Of the employeewitnessescalled by the GeneralCounsel to authenticate their own card,fivewere ques-tioned by counsel for the Respondent but also said nothingthat could invalidate their cards. I therefore find the cardsof Janice Achberger (Forte), Sylvia Feeder, Judith Walker,DennisLong, and Mildred Matheny are valid and mayalso be counted in.573+5-5783.Ialso find to be valid the cards of Thelma Johnsonand Angeline Cucuzza, who did no more than deny theirsignatures.578 + 2 - 5804.Thirty-four employees called by the Company spokeofbeing told the cards were for an election. Theyarticulated the idea in a number of ways, some said theyheard such words from the solicitor, some that it wasgeneral talk,some that they just formed such an impres-sion, and some simply that this is what they had in mindwhen they signed. For example, Siegenthaler: ". . . therewas no explanation as what the card was and I took it onthe assumption it was just to get enough names for a vote."HelenaHeid: "I thought it was to have an election."Allman received the card in the mail, she read it, sheunderstood it, and then the company lawyer asked: "Whatdid it mean? . . . A: It meant we could vote the Union inor we could vote it out." Korman remembered hearing"Let's get the Union in . . . Hurry up and sign to have anelection and that we wouldn't have to pay the initiationfee."Coble: "I thought that they had to have so manysigned up to have an election . . . I guess it was for theUnion to represent us as far as I know."Imes:"I askedhim how many cards he had to have before he could havean election, and he said he had enough cards to representthe store withoutan electionbut there would be anelection." Stoker: "I just know in my mind I thought, youknow, if you signed the card, that would let the Unioncome in so you could vote for or against it." Testa picked acard off a counter and signed; she said no one told heranything about the card, but that she thought the reasonfor signing was to have an election.Itmust have without doubt been common knowledgeand general talk throughout the store all during 1968 and1969, when most of the cards were signed, that before theUnion came "in" there was going to be an election. TheRespondent's lawyer had announced that decision as afixedpolicydeterminationby the Company at the verybeginning of the representation case hearing as far back asMay 1968. That the word "anelection" meanspeople vote,and that when they vote they can vote either way, is atruism. The fact some of the people said they knew theycould vote as they pleased, or were told they could vote asthey pleased, can hardly serve to obliterate the fact theyalso agreed, by their signatures, the Union could bargainfor them forthwith.10 The two thoughts are not inconsis-tent or mutuallyexclusive.This is why the Court inGisseltook pains to underscore the wordsolelywhen it said itwould be different if the evidence proved the employeeswere told the card was to be usedonlyfor an election.In urging out-of-context quotations from the testimonyof various witnesses, Respondent throughout its briefrepeatedly equates the phrase "therewillbe an election"with the words "there will beonlyfor an election." Itsimply refuses to accept the unanimous decision of theSupreme Court inGissel:"In resolving the conflict amongthe circuits in favor of proving the Board's Cumberlandrule,we think it sufficient to point out that employeesshould be bound by the clearlanguageof what they signunless that language is deliberately and clearly cancelledby a union adherent with words calculated to direct thesigner to disregard and forget the language above hissignature."There is nothing worthy of repetition in thetestimony in any of these 34 witnesses that could possiblysupport any finding they were told the purpose of theircard was solely to bring aboutan election.Angiullo said hesigned and knew an election "would eventually come," andthen proceeded to pay union dues from June 1969 throughDecember 1970. Grell signed a third card in October 1969and paid dues for the next 3 or 4 months.Accordingly, I find the cards of all the following10Cumberland Shoe,144 NLRB 1268.InLevi Strauss,172 NLRB732,cards.... Thusthe fact that employees are told in the course ofthe Board said: "Declarations to employees that authorization cards aresolicitation that an election is contemplated, or that a purpose of the card isdesired to gain an election do not underordinarycircumstances constitutetomake an election possible,provides in our view insufficient basis in itselfmisrepresentations either of fact or purpose.That purpose . . .is onefor vitiating unambiguously worded authorization cards on thetheory ofthat is entirely consistent with the authorization purpose expressed in themisrepresentation." THE M.O'NEIL COMPANYemployees validmajority.Merlin AkinsLetha AllmanNicholas AngiuloEthel BennettRobert BrouseMargaret BrownMary BuchananRalph CobleDiana CrooksFrances DaveyKaren FosterBertha GrellElberda HallRuth HatterHelena HeidMarvin Lee HillVirginia Hoppand that they may be counted forArchie HuntAnna ImesAlexandra IsakovHelenA. JonesAmelia KaforeyAnn KeberleBertha KormanGeraldineMcDonaldElizabethMaguireMary MichaelHopeQuesenberryDorothy ReynoldsMarie StokerHelenSwinehartMargaret TestaEstelleWoodleyArthurSiegenthaler580+34-6145.A few employees were told the purpose of the cardwas only to bring about an election.In one or two of thesecases the witnesses could not recall what individual haddone the soliciting, whether it was a union agent or not;they were also not precise as to the exactwords they hadheard.What is determinative is that these witnesses didquote the solicitors,and were clear as to the thoughtconveyed to them.The concept "solely" can be conveyedin more ways than one.Mahavichrecalled being told that:"..if you sign the card,itwasn't committing you toanything or even tellingyou that youcould possibly-orthat it would even help bring the Union in.That wasmainlyto get the Union to be able to bring their vote intothe store."". . .she told me that . . . they needed acertain amount of cards for the employees to sign and thenthey could bring the vote into the storewhere everybodycould vote whether they wanted to join a Union ornot. . . ."Jessie Powers:". . .the instructions were it wasjustto help to give the Union a chance for the employees tohave an election if they wanted it...." "...she said itwas not a binding thing,itwasjustto get the union so thepeople could either vote yes or no.... "Margroff:"Shesaid the signing of the card wasjustto be for an election, sothat they could have an election."LaPointe:"He said thatthis card wasonlyso that we could get a vote into the storeso everyone could have a right to votethe way they wantedto.... he said it wasonlyto get a vote into the store, andhe said that,if I signed it and theUnion didget in, Iwouldn'thave to pay any initiation fee."Edna Ramseyquoted the solicitor as saying:"that this card would in noway obligate me-in any way.It wasjustfor a free electionfor the Union."I find that these five persons were told thepurpose of their cards were"solely" to bring about anelection, and that their cards therefore may not be usedtowards majority.6.The attack upon the validity of a group of othercards rests entirely upon an argument drawn from thesingleword:binding-not binding,or obligated-notobligated.Just as the Respondent sees reason enough inthe word"election"for destroying all of the card language173which authorizes the Union to bargain for the employees, italsowould have it that if an employee were ! told, orbelieved, the card was not "binding," or did not "obligate"her, itmust be found as a fact she did not intend toauthorize bargaining on her behalf. One or two witnesseswill illustrate the point.Hickok,a clerical employee, saidone Deserio gave her the card and that she read it beforesigning.Twice Hickok said she asked Deseno nothingabout the cards. Then: "I asked her if it would put meunder any obligation, and she said 'no.' " This is thetotality of the lady's testimony about what she heard orwas told when she signed.Richsaid a union man visitedher at home one day to ask was she interested in the union,and that when she asked what would it do for her, he saidit "would help him if he had so many names he could handin or something to that effect." Rich also quoted the unionagent as "He said it would not bind me in any way.. .Something to that effect, I cannot remember the exactwords . . . that I would not be obligated in any way." Theman then told her she "should think it over and he wouldleave the card in the mail box." Rich found the card in hermailbox, read it, and a week later signed and mailed itback to the Union.Fikesalso received a home visit. Shetestified the organizer said he was "getting them [O'Neil'semployees] to sign a card to show they was for the union,that is all." Her father asked the visitor "if it had anyobligation to it," and he answered, still according to Fikes. . there was no obligation. It was just to show I was forthe Union." In like vein,Mazak:The union man came tothe door one day: "I just told him I didn't know if I wasinterested.He said well, it didn't bind me or anything, itwas just to show I was interested in getting the mailingliterature." She accepted the card, read it, "deliberatedover it a little bit and then signed it and dropped it in themail on my way to work one morning."Gosswas asecretary and received a card inside the store. "I wasinterested in receiving literature, and I was told I wouldreceive literature concerning the Union if I signed thiscard." Several times she said she remembered nothing else,but also added the solicitor said "that I was under noobligation." She mailed the card in later.Is thisaffirmativeevidence, sufficient to rebut the directauthorization language in the cards these persons signed?Ismere use of the phrase "not obligated" or "not binding"a "misrepresentation" as that word was used by theSupreme Court inGissel? Ithink not. I find all five of thesecards perfectly valid authorizations.614+5=6197.The things to which an employee is not obligated, isnot bound, when he signs a card, are countless. The wordsare too nebulous to be given concrete definitive meaning,or any exact purpose inconsistent with immediate authori-zation for bargaining. Indeed, the fact that in the minds ofthe employee "not being bound" had nothing to do withthe direct authorization of the Union as a bargaining agentisshown in the testimony of several others.Bender: "Iasked him [the union agent at her home] if I would have togo to court if I signed the card. . . . He said no. . . . Hesaid there was no obligation if I signed." To Bender "noobligation"meant she did not have to go to court; in noway did the idea qualify her authorization to the union. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDWinterssaid she heard no more than general talk "to try toget a Union in O'Neil's to give us better benefits and toimprove our pay." Again and again she insisted sherecalled nothing else about what anyone said to her or thatshe heard. After five pages of direct questioning aboutwhateverelse shemay have heard and constant repetitionthat she heard nothing-"As I said, the only reason Isigneditwas in the hope that perhaps if the Union wouldbe formed we would have better benefits"-came theleading question: "Did anybody tell you whether you wereobligated when you signed the card? A: No. As near as Ican recall, they said I would not be under an obligation bysigningthatcard."There is no magic in the word"obligated" that could change the import of this woman'stotal testimony. To her the phrase had no substantivemeaning, else shewould have spoken about it long beforethe Respondent's lawyer virtually put it into her mouth.Aronhaltsigned four cards, she remembered a great deal ofwhat she was told. ". . . to build up enough support bysignatures. . . to possibly start a union.. "... to show iftherewas enough people to support it . . . a show ofinterestas for getting enough signatures . . . for trying toget aunion in." And then, again in response to a purelyleading question: "He said there would be no obligation insigningthe card." That the concept of not being "obligat-ed" in no way detracted from the expressed intent to berepresented by the Union, appears as clear as can be fromthe testimony ofWerner:"By signing the card it was notobligating me in any way. It was more or less a poll to seewho wanted the union at O'Neil's." To the same effect,Klein:"I had asked her at the time if I would be under anyobligation with this card, and she said that I wouldn't .. .they were trying to form this Union at O'Neil's-well, justasked if I would sign the card. That is about it."A revealing story is that told byOlegar.When theorganizer arrived in his front yard he had a "fear reaction,"because above all he did not want the Company to knowabout any union card he might sign. What had theorganizer told him? "Well, I got the distinct impressionthat the card was being used by the organizers and theUnion to give an indication of the probable result of anelection, and I got the impression further that the cardwould not be binding, that it would be sent directly to theNational Labor Relations Board so that they could havean ideawhether there were enough people involved infavor of the Union, indicating that they were in favor of aunion to order an election. . . ." He then had quite adiscussion with the organizer about possible union bene-fits, inwhich the agent also "indicated that the purposewas to show the probable number that could be expectedto vote in favor of the Union. . . ." In the course of cross-examination intended to show Olegar had read the cardsbefore signing, came this question and answer: "Did youindicate toMr. Forsythe [the organizer] that you wouldvote yes? A: The signing of the card indicated that."Whatever the phrase "the card would not be binding"mightmean, there can be no question but that in this man'smind it had nothing to do with the state of mindrepresented so clearly in his card.Ihold that the mere use of the phrase "not binding," or"not obligated," in the course of a solicitation conversa-tion, no more invalidates an authorization card than doesreference to an election to come. I find the cards of thefollowing employees valid: Bender,Winters,Aronhalt,Werner, Klein, and Olegar.619+6=6258.There are other cards of- which witnesses spoke inlikefashion. In some instances again the sole wordobligated or binding appears, with no explanation, with noaffirmative indication it had any meaning relating to theauthorization so clearly spelled out in the card. Somewitnesses referred passingly to both the idea of the electionand to the phrase not binding, or not obligated. When thewitnesses spoke of both an election and not beingobligated, of necessity it must be taken as a comment onwhat election means, i.e., you vote freely. But the fact theemployee knows, or is told, that in an election one votesfreely, or is not obligated, simply does not run counter tothe explicit authorization to bargain.Ruby Hallsaid theunion man told her "it was a card to give us the right tovote for or against a union . . . . They said that the cardwas not binding and that no one would ever see the cardbut them." She asked was she obligated in any way, andthe answer was no.Sharon Jandecka'stotal testimony isthatwhen two fellow employees asked her to sign sheasked was she "obligated in any way," and they answeredno.Karen Hamiltonlistened to an organizer discuss unionbenefits and then signed the card at his request. "He said itwas to indicate that I had been contacted and that theywould like to have a rough estimate of how many peoplewere for the union . . . . He said that I was under noobligation in signing this."Mary Thomassaid she receiveda card from "a friend that I worked with . . . she wasn'tone of the big officials," and testified only that the otherlady "said it wasn't binding, to sign the card."Channellsaid that when Dorothy, another employee, asked her tosign, she said, "We wouldn't be obligated in any way, but,ifwe signed the card, it might lead to union . . . . Bygetting an election." Channell then added she had oncebeen represented by the Meatcutters Union and had had topay dues and attend meetings.Dotsonsigned three cards.She quoted Bittinger, a union organizer: "She said it wasn'tbinding when she gave me the card, that they were juststarting a Union, that they didn't know how things wouldbe." "Q: Did Mrs. Bittinger tell you the purpose of thecard? A: Well, they would try to get a union in the store.That is the only thing that was said to me."I find the cards signed by Hall, Jandecka, Hamilton,Thomas, Channell, and Dotson valid.625+6-6319.Sixteen employees spoke of the cards serving asinsurance against later paying initiation fees to the Unionin the event it won the expected election, or wererecognized by the Company otherwise. All but three orfour of these simply said they heard rumors to that effect,or general talk, or merely believed such would be the case.A few testified they were told this directly by the solicitor.No matter how the thought arose in their minds when theysigned, and regardless of whether it did or not, such talk atthe time of signing could in no event invalidate any of theircards.Accordingly, I find that the cards of the following THE M. O'NEIL COMPANY175employees valid and that they be counted towardsthe exact words, but I was under the impression it was sortmajority.Allen, JuneBaker, IdaColeman,Barbara(Blankenship)Evans, E. JaneFuhrman, EllenGreen,JeroldHanes, GraceKlug,Mary Jo (Columbo)Phipps, ElizabethRezack, HelenSaffels,MattieSkacevic,RoseSmith,MargaretStark,RuthWoody, EmilyGeorge, Karen631+16=64710.A phrase here and there by some witnessesindicated talk about the cards not being shown tomanagement representatives,,or being kept secret.In mostinstancesthe total testimony of the employee shows clearlythe idea, whether voiced to her by the solicitor or whethermerely something she now says was a feeling she had longago, was practically of no significance at all. One of themany assertions advanced by the Respondent in its attackupon the cards, is that if the employee was told her cardwould be kept"secret," or not shown to the Company, itfollows she did not intend to authorize bargaining, andnever mind the fact she said so in writing. The argumenthas been rejected too often to justify rehashing here.Sadaker:"He said they were trying to organize a union atO'Neil's for the purpose of protecting people who workedthere.... He said nobody would see the card except theRetail Clerks' union representative or the Government."Stratton:"She said it would be a good thing for all of us toget the union in the store. . . . She said they wouldn't letanyone know that I had signed the card."Strabley:Afterfive pages of questions and answers during which this girlcould recall nothing that was said when she signed, she wasasked by companycounsel: "Q: Did the man who came toyour home to get you to sign the card indicate to you thatthe card would be kept confidential? . . . The Witness:That was my understanding."Rufener:"He said somethinglike-letme see-it was like to represent you for O'Neil'sor for the Union or whatever, and I think it was just to seeif you did want the Union; but then I thought he said, youknow, it wouldn't be used."Ifind the cards of Sadaker, Stratton, Strabley, andRufener to be valid and includable in the Union's majorityshowing.647+4=65111.As already stated, many of the witnesses wereunable to recall the conversations which preceded theirsigningof the cards, and in varying degrees spoke insteadof their intentions at the time. Of those who did quotesolicitors or fellow employees, a great number also added,often before objections to questions could be ruled upon,comments as to their past mental state.In the lead decisionthat must govern the issues here raisedas to the reliabilityof clearly written authorization cards, the Supreme Courtsaid:"We, therefore, reject any rule that requires a probeof an employee's subjective motivations as involving anendless and unreliable inquiry." Four witnesses offerednothing but comment as to their past subjective motiva-tions.Bills,then a college student, said: "I don't rememberof a survey or something of that sort. I wasn't obligated tothe Union or anything like that. . . . I thought it was like asurvey." "That was the impression. . . . That was in mymind."Baersaid she feels that union business, "Likereligion and politics," is "something you should keep toyourself," and therefore spoke to nobody about her card.She took one home and signed it. "I did not really feel Iwas obligated at that time."Mary Robertscarried a cardwith her for days, then signed and mailed it to the Union.She could not recall who gave her the card, where, or whatanyone said. She added she heard the rumors that "itwould cost more if we didn't join now or we might lose ourjobs or something like that ...... She then volunteered, "Isigned out of fear . . . maybe losing my job."Seesignedafter several telephone calls from union solicitors whotalked to her about possible benefits; she had previouslyhesitated because "I just didn't know exactly what theyhad to offer." She then added that later "I was left with theimpression that, if I didn't join the Union, the Unionwould have preference, if they got in, our jobs; in otherwords, if there happened to be an opening and I wanted it,itwould be given to a Union employee over me. That is theway I understood it...."I find the cards of Bills, Baer, Roberts, and See valid andshall count them towards majority.651+4=65512.Some things union organizers say they should notsay.There are misrepresentations that by their natureshould, and do, invalidate cards notwithstanding the clearlanguage.Catherine Harig,quoting the solicitors: "She saidifwe didn't sign the Union card, we would not have a job.You know, if the Unioncame in andwe didn't sign thecard,we wouldn't have a job." Mrs. Harig has sevenchildren to support and is separated from her husband.Edwin Learywas told by the solicitor "The unionis comingin. It is here, sign up, and, if you don't, you know what isgoing to happen. It will be rough on you if you don't joinnow." I think this sort of solicitation borders too closeupon intimidation or threat to be considered consistentwith a true intent to authorize immediate bargaining by aunion. I find the cards of both Harig and Leary invalid.Mary Marzsaid she signed after the solicitor "said if Ididn't sign it I'm gonna be in trouble." A union agentcalled her on the phone later and asked was she scared,didn't she believe in the union? Marz also testified she senta letter to the Union about a month later, therefore still in1968, asking that her card be returned. Bittinger, a unionorganizer, called later in rebuttal, recalled she did see sucha letter in the Union's office and gave it to the chieforganizer. I rejectMarz's card from the count here.13.With respect to a number of cards the Respondentmakes a particular argument based upon one employee oranother having been told that in the election that in allprobability would come they could vote in secret, or eitherway. In his brief the lawyer asked a perfectly understanda-ble question: How can you say the employee committedhimself to be represented by the Union just because hesigned a card saying so, if at the same time the thought wasin his mind that he could vote otherwise in an election? Hesays these cards must be disregarded as a matter of logic. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo need to defend Supreme Court rationale here; the FifthCircuitCourt did so inN.LRB. v. WKRG-TV, supra,when it directly applied theGisselfinding that a card is notinvalidated because the employee was told "he had theright to vote either way, even though he signed the card."Elizabeth Bartonwas told there would be an election andthat". . . in signing, I would give the people anopportunity to decide whether they would like to have theUnion at O'Neil's and that it did not obligate me in anyway whatsoever."Neil Fritz:"He [the solicitor] told me itwas to getthe election so we could vote for the Union oragainsttheUnion."Martha Longsaid that when thesolicitorcameto her home ". . . I thought I should be infavor of the Union" because her husband belonged to one,and that the agent "assured methe card was not bindingand that, when the voting came up, I could vote any way."She then added that later, after hearing the companypresident,Emma, talk about the union, she decided "it wasbest not to get the Union in."Carolyn Poston (Sweebe)signed twocards, one in 1969 and one on April 6, 1970.Her first statementas to what she was told in the initialsolicitation was: "That the purpose of the card was to seehow many people was interested in the Union. That wasthe purpose of the card, that no one would see the card,and that was all that wassaid." She then repeated the samestatement.She quoted the 1970 solicitor at her home thesame way: "Same thing as before, that they would just giveme thecard to sign and, if I wanted to sign it, to sign it andthey just wanted to see how many people was interested inthe Union. That is all they said about it." At a later pointthe witnesssimply commented: "This was the purpose ofthe card. It wasn't no vote or anything."Patricia Spayne, acollegestudent at the time, signed a card on April 8, 1970.She said theunionagenttalked to her for almost an hourin her house, and spoke at length about the many possiblebenefits in conditions of employment. She read the card,includingthe "fine print," and signed at the end of his visit.She quoted him at the hearing as saying "I was notobligatedby any means, that it just showed I wasinterestedin the Union and that was all."Alice Buzzellisigned three cards, two in 1968 and one in 1969. About thefirstone shequoted the organizer as saying ". . . that Iwasn'tobligated, that it wasn't a vote, but he said it was upto me whether I signed or not." She went tounion meetingslater but could recall nothing about what was said inconnectionwith her separate two cards. After muchquestioningby the lawyers, which somewhat confused her,Iasked her just to state whatever she herself recalled,disregardingall the prompting. "Just give us whatever youremember. If you remember the idea or the words-... .The Witness: Not obligated. I signed it on my own."DavidSmouse,a witnesscalled by the General Counsel to identifyhis own signature. Under examination by Respondent, hesaid unionagents cameto his home and spoke "about theUnion and giving remarks of how we could benefit if theUnion was established at O'Neil's." The witness thenadded his understanding was "they were looking forsupport to see how much support they could receive-ifthey had enough to even botherwith an election, you know,tryingto getinto O'Neil's" and that they did say the reasonthey wanted him to sign up was "to see if I felt I wouldsupport the union."He also quoted the agent as sayingthere would be an election and "the card did not obligateme to vote for or against.Icould change my mind."Smouse's total testimony fits the pattern of all cases whereemployees know they can vote"either way"in an election.The importof his storyisnot changed by his answer to aleading question:"Q: Did theytell you this? A: Tell methat I was-Q:That you were authorizing the union torepresentyou only if theywon the election? A: Yes." Thewitness also said,after this leading question,that when hesigned the card he was "in favor of theUnion."I find the cards of Barton,Fritz,Long,Poston,Spayne,Buzzelli, and Smouse valid cards.655+7=66214.I find the cardsof DorothyJandeckaand DorothyFarley also valid.Jandecka testified that when solicited shesaid she would go to meetings if she"knew where andwhen," and was told if she signed she would be keptinformed and learn more about the Union.Farley said thattwo solicitors explained various union benefits to her andthat she told them she "really"had not given the mattermuch thought.She then addedtheytold her "she would beable to go into the meetings and hearbothsides of thething"ifshe signed,and she did.SeeN.LR.B. v.WKRG-TV,470 F.2d 1302 (C.A. 5, 1973), enfg.190 NLRB174, employee Bauman.662+2=664H.Leading QuestionsThere is a considerable group of employee witnesses whovacillated in their testimony, first saying they were told onething and thenseemingto recall something else. Some ofthese had mixed up recollections of what they had heard atthe time of the solicitation; they merged present thoughtprocesses of what old phrases of necessity meant to themwith outright statements to what they intended, but did notarticulate when they signed. And in a great many of theseinstances, testimonial phrases that might in isolation castdoubt upon the validity of their cards were elicited by pureand repetitive leading questions by company counsel afterthe witness had given direct testimony to the contrary. Thevalidity of their cards now cannot be summarily deter-mined by a single phrase out of context from their totaltestimony as the Respondent would have it in his brief.The most reliable testimony of what employees were toldby union organizers when they signed is, of course, what aswitnessesthey themselves recalled. The total testimony ofthe 187 employees called by the Company cannot bereprinted here, but it is a fact that throughout, in thequestioning of one witness after another, company counselpersisted in trying to extracta single"yes" to the purestleading questions which contained what the Respondentnow calls the magic word sufficient to invalidate a greatmany cards. Its brief discusses the total record as thoughwhat came from the witnesses as unprompted recollectiondoes notexist.Where the burden on the Respondent is toprove contemporaneous inducement in words destructiveof the clear and unambiguouslanguageof the authoriza-tionwhich thewitnesses-all English-speakingadults-read and signed, responses to such leading questions areespeciallyvalueless.See footnote 8, above, andLiz of THE M.O'NEIL COMPANY177Rutland,156 NLRB 121: "It would be unrealistic to ignoretheRespondent's illegal conducttoward the employeesduring the period,between the signing of the cards and thetime of the hearing."Harold Enders:This man signed two cards, each at therequest of one of the more enthusiastic and principalemployee organizers.Asked directly to repeat what the firsthad said to him when requesting his signature,the answerwas: "He told me to sign the card and if we would getenough cards signed up, we would have an election to havetheUnion come in." This answer was immediatelyfollowed by the usual leading question: "Did he tell youthat was the only reason for signingthe cards? A: That isright."As the questioning continued,thewitness hadoccasion again to repeat what he had been told, and hephrased it as follows: "He told me that if we signed enoughcards we would have a union . . . . We would have a votefor the Union."Ideem it significant,and determinative,that each time the witness himself stated his recollection,the concept "only" did not appear. I am satisfied heunderstood what he was signing and meant exactly whatthe cards say. He even explained precisely the differencebetween the two cards. "The first card was a membershipapplication.The second card was an authorization forrepresentative-the first one was a representative." I findboth his cards valid.GladysHarris:"He [the union solicitor] said so Icould vote for the Union whenever they came in." Thencame the leading question: "Q: Did he tell you you couldvote either way? A: Yes." Asked to state what in fact sherecalled was said,Harris then added:"I don't remember,but that is what I think-that you could vote when the votewas-either way. If it wasn't, why would you vote?" In myconsidered judgment the witness was discoursing upon hergeneral idea of what voting is about, and not offeringdirect testimony giving the he to the card she consciouslysigned.Again: "Well, all these years I have thought that hesaid that you could vote either way and, if you couldn'tvote eitherway, why would they have a voting?Imean, ifyou were voting, why would they have a vote later?" I findher card a valid one.- - -BerthaKrivanich:This womanstarted bysaying shereceived the first card from another employee and thatwhile there was no discussion about its purpose,she knewthe purpose because she read it before signing,and that itwas "that we were trying to get the union in."She signed asecond card a year later, and read that too. As to this one:"I heard we were going to get a Union,trying to get aunionin and that that was why we were to sign the cards."After a certain amount of promptingby companycounsel,she then said:"We were signing the card because we weretrying to get a Union and we could not vote unless wesigneda card." Krivanich admitted all she said was basedupon ". . . you hear things-bits of conversation around"". . . you hear little tidbits, not that it is true. There isgossip 'through the store. . . ." I find her card is valid.Duane Deering:He started by saying the organizer toldhim "the card would give us a right in the vote for a Unionifwe would want to be represented by a Union and alsothat there was no commitment to it other than signing thecard;that later on wewould havean election,which wouldbe a secret ballot." Asked had the man said what thepurpose of the card was, he answered: "Not really, nothonestly."Deering also signed a second card but couldrecall nothing of what was said then. On a second timearound, the witness went back to what the organizer hadsaid at the firstsigning,and it came out this way: ". . . andhe said, `We are trying to get a Union in at thestore-RetailClerksUnion.We would like to get thenames of the employees because we had to have these tobring about an election.We had to have enough signa-tures.'Gee, other than that, I honestly can't recall word-for-word." A third version from Deering was he was told itwas not a commitment, it was sort of "a secret thing," "thiswouldn't do anything more than just try to see who wanteda Union and who didn't; and that they had to have somuch...... All this meansto me isDeering heard therewould be an election; the rest is his generalization of whatan election means and he was right. I find his card valid.BarbaraBeichler:Thiswoman vacillated dependingupon how questions were put to her. Asked at the start didshe recall what discussion there had been with employeeswho gave her the first card-in June 1968-she said: "No,except therewouldn't be any obligations." Counselpersisted: "Q: Any discussion about whether or not thecard was binding on you at all? . . . A: No. Q: May I askyou again whether or not there was any discussion in whichyou were told the card would be binding? A: No, therewasn't!" And then again the leading technique of mixingup the witness: "Q: Wasn't what? A: Binding. There wasno obligation.Q: And the card was not binding? A:Right." Asked later to clarify, to try to "remember betterjust what they said to you about the subject, about beingobligated or not being obligated," she said: "I can'tremember what she said." Beichler received a second cardin 1969, mailed it in and recalled no conversation at allabout that one. I do not deem this testimony sufficient toinvalidate either of her cards, both of which I find valid.Mary Ann Smith:This witness signed two cards but wasvery antagonistic toward the Union at the hearing. Hertestimony is confused and inconsistent. As to unionorganizers-a woman named Bittinger and a man namedLangley-she said they spoke to her "just a couple ofminutes,"but that otherwise "they just kept mullingaround. I never really came out and discussed Union withanybody other than on the floor in a group. I mean, itreallywasn't a conversation." Asked had any organizersaid anything to her, she answered: "Well, there was someother women there, and they said, you know, to sign thecard to see how many people were interested in the Union.Itwasn't binding at that time. Q: Did you say anything atthat time? . . . The witness: I said I didn't want any moneycoming out of my pay, that it wasn't a binding thing."Quite apart from the fact that to this lady "not binding"means being free of payroll deductions, her testimonycannot fairly be read as quoting anyone on the subject ofbinding or not binding. It was her concept and it was shewho raised it. I find her cards valid.Ritsuko Smith:In answer to the direct question what didthe lady who gave her the card say, Smith answered: "Iasked her why must sign, and she said to get a vote."Counsel for the Respondent then handed the witness a 178DECISIONSOF NATIONALLABOR RELATIONS BOARDquestionaire she had received from the Board in June of1971, more than a year after the demand and refusal andafter President Emma'sdirect threat to turn the wholecompany store where this woman still works into awarehouse with everybody discharged.On the back of thequestionaire there was written-by the witness'husbandand signed by her-a statement that she had signed thecard"only" foran election.Counsel then asked her: "Isthiswhatthe lady told you-what you wrote on yourquestionaire? A: Yes" The word "only" never came out ofthe witness'mouth at the hearing.Asked a second timewhat the solicitorhad told her,she answered:". . .shebrought this card and said, `Mrs. Smith,you must sign.' Iread the card,I asked her what for, and she said to make aUnion.She said, 'We need a vote'I said, `Why must Isign?'She said, 'Everyone must sign, all employees.' I justquickly signed,that is all I remember."I find this lady'scard valid.Mary Yeich:This lady's testimony, only two pages on therecord,is perfect illustration of the difference between purerecollection by the witness-or her own reliable testimony-and the result of prompting intended to change herstory.She is a secretary;no claim possible here of thewoman not understanding what she read and signed. Whatdid the other employeesay? "A:She said we would get thesame benefitsthe rubberfactories got-wages,pensions,you know.She stated I was under no obligation to signthis, but I would be signing on my own."In the face of thisclear import of the word"obligation" from the witnessherself,counsel asked her again what was said aboutobligation.Now the statementby thesolicitor changed."She just said if I signed it, I wouldn't be forced to vote forthe union,that it was just to let them know I was interestedinhaving them represent O'Neil's, but I had no oneapproach me and definitely state what the Union could do,you know."There is no question in my mind that thatwitness gave a far more reliable version of the solicitationtalk when she first stated it. I find her card therefore valid.MargaretFox:Like Yeich,thiswitness, too, gave aperfectly straightstorywhile relating on her own what sheremembered.Later,with deliberately confusing questions,her story also got mixed up. At the beginning she said, "Wewere always talking about theUnion"and the girl workingnext to her told her to "Sign the card,saying we wanted theunion. . . .Ifwe signed the card,itmeant we wanted theUnion,and if other people signed the card,itmeant anelection to get the Union in." Then started the questioningby the Respondent. "What did the card mean to you-signing the card?" "ThatIwanted it.It didn'tmean Iwas joining the Union.If we signed the card and the Unioncame in, it meant we didn't have to pay the initiation fee."Counsel then asked was there any discussion aboutwhether "or not the card was the vote for the Union?" AndFox answered "It wasn't a vote."At this point this was notthewitness quoting anybody,but giving her conceptioninstead of what an election means.Counsel kept pressing:"Q: Is that what you were told? A: Thatitwas a vote? [sicon the question mark] Q:Whether it was a vote,were youtold that? A: No, it was not a vote. They didn't sayanything about a vote.Q: Wereyou tolditwas not a vote?A: There wasn't anything said about it being a vote, no.The voting is in the election room.The card is not a vote."This lady signeda second cardin April 1970. What was shetold then? "Yes, just another card saying I wanted theUnion."I find Fox's cards valid.Alice King:This witness' testimony consists of practicallynothing but comments as to what she once had in mind,barren of anything probative of what anyone said to herwhen she signed.Did she remember any discussion withthe employee who gave her the card? "No." Didshe talkwith anyone before she received the card? "No. I think itwas after."Again, the same question and again, "No." "Doyou know what the card was about? A: Yes and No." "Q:Did you talk to somebody about it before you signed it? A:Not one person in particular.There was just talk aroundlike the lunchroom or something like that."And then, whathad she heard? "That they would need so many cards andthat to have an election so many signed cards-theyneeded so many signed cards to have an election." Thencame a series of leading questions. Was there talk aboutwhat the card meant,about obligation, and always theanswer was "No." And Again: Did anybody say it was foran election? "I think that was maybe the general-sort ofgeneral idea, yes."Finally, the completely leading ques-tion: "Were you told that there was no other obligation oranything else came from signing the card except getting anelection? A: Getting an election. Q: What was your answerto the question?A: Yes,getting an election."And again:(By Mr. Millisor) "Were you told that the card was not likea vote? ... The Witness: Yes."Itwould be a travesty of justice to hold on this sort ofinterrogation that this witness herself testified she was told,beforesigning hercard,by any representative of theUnion, that the purpose of the card, which she admittedreading,wassolelyto bring about an election.I find hercard valid.Florence Kelly:This woman presents another example ofthe type of testimony upon which the Respondent reliesvery largelyto avoid the basic principles reaffirmed in theGisseldecision.Asked what the solicitor had said, Kellystated: "Well, she said it was to get a union in and they hadto have a certain percentage of cards in order to get avote."She added the same thing was said when she signeda second card.She then said she remembered nothing elsethe solicitors told her,repeating,as she went on, "She [thesolicitor]just asked if I would sign a card to help get theUnionin. She didn't argue or fuss with me.They just askedif I would like to sign a card.Theyhad to have more cards;so I signed another card."On the last transcript page ofthis lady's testimony appears the following:MR. RICE:Referring now to the first card that youreceived from Mrs. Ringwalt,did she state that the onlypurpose of signing the card was that you needed acertain percentage of cards to get the election?JUDGE Ricci: Thatwas Ringwalt.Tim WrrNEss: Yes.MR. RICE:Nothing further.MR. N.&nssN: [Counsel for the Union]: I would liketo ask the witness to please tell me again in her ownwords whatMrs. Ringwalt said.THE WITNESS: She asked if I would sign the card. Iasked what will the card be, and she said to get the THE M. O'NEIL COMPANYpercentage of cards signed up in order to have avote-an election,rather,to get an election in."I find the word;`only" is not part of the witness' testimonyat all. In truth it was put there by Respondent's counsel. Ifind her cards valid.ClydePotter:Thisman was one of the originalorganizers;he went to the union hall to obtain 'cards-maybe 500 of them, he "might have called' Hennigen toarrange the first union meeting.He startedby sayinganother organizer told him the cards were "To try to get avote for the Union, to get the Union in." Counsel thenasked him what was the purpose of the cards, and Pottervoiced an opinion: "If they got enough people, it wouldforce a vote of the Union." Then again came the leadingquestion: "Did they [the two other principal employee-organizers] tell youthat was theonly purpose of the card?A: To get a vote, yes, to bring it up, to get the Unionin there. As far as I recall, yes, to get enough people signingcards toget avote for the Union in, to bring up an election.That is what I understood the purpose to be; isn't thatright?" In the end Potter said, about the man who gave himthe card to sign: "I don't recall that he said anything." Thisman's card is absolutely valid.664+ 12 - 6761.MiscellaneousOlivia Parker:This lady testified two organizers talked toher at home about union benefits-wages, pensions-andalso said:"When I signed the card I was under noobligation,you know-nobody would know how I voted.They told me I was under no obligations by signing thecard."Her later testimony indicates what she was reallytold is that obligation meant obligationto vote. Askedagainwhat the men had said about obligation, sheanswered: "What was that, please-if I would be obligat-ed? By signingthe card, I would be obligated." She readthe cardand signedit. I find her card valid.Anita Schmidt (Marcella)signed two cards, one in 1968and one on June 5, 1969. She testified that after signing shereceived a "form" letter from the Union asking had shesignedthe card and that she returned it with a notationthat she had but "didn't want to have anything to do withitany more." She said this occurred "I would say about1970." Asked did she recall the second election and whenthe form had been received and returned "in relation to"that election, she answered: "It was way before I sent theletter back."She was referring to a generalinterrogatorylettermailed out to many employees by the union after sheleft, as her testimony otherwise indicates. As it is clear herletter of disclaimer came after the demand and refusal, Ifind her cardvalidin this proceeding.Areta Shannonsaid two union agents were at her homeabout anhour anda half talkingto her about unionrepresentation.Her first recollectionwas: "Well, they saidthe card was for the purpose of getting enough signaturesto hold an election," and that "it wouldn't be binding oranything like that." In the course of the discussion she hadoccasion to comment to them that she personally preferredto represent herself, "Like, if I wanted to ask my boss for araise,Iwould rather ask him myself." To this theyexplained, as she also recalled, "that I am not the only179employee in the store, you know, and that, although theAdvertising Department may not need the Union, maybethe rest of the store did." They also told her the benefitsthey talked about might come to her. She asked did thecard mean she would become a member of the union, andthey said no. The lady then read the card and signed it. Ifind her card valid.Deborah FerraraAll this lady testified to as to what anysolicitor told her is the following: "I do remember he said Iwas under no obligation. It was just a card to determinewhether the Union got in or not." I find her card valid.Viola Austin:Austin did not question the validity of twocards she signed, the second on April 9, 1970, 4 days beforethe demand and refusal. She was called to testify that shelater wrote a letter to the Union saying she was no longerinterested because shewas goingto quit; she could notrecall when she wrote it. She in fact did quit in October of1972. She then added she wrote the disclaimer letter "abouta year before" she left the Company. I find her card valid.Hazel Ramstchaler:A man went to her home, talkedabout the Union, possible betterwages,and ". . . I askedif that meant I belonged to the Union or anything like that.He said no, it was just a procedure. More or less, I figureditwas to show that he was there." I find her card valid. Anemployee need not become a union member in ordereffectively to authorize it for bargaining purposes.Emma Grecni:If a clear authorization card can only beinvalidatedin a Section8(a)(5) hearing by evidence ofwhat was said at the time of the signing, this lady's card isvalid.She testified the woman who gave it to her said:"They were trying to geta union inthe store." "To see howmany people wanted the union is what,at least, I thoughtthe card was for." She also said she had heard later aninitiation fee would be avoided if she signed then. To thisclear recollection of what was said when she signed, thewitness thenblandly added that what she was told hadnothing to do with hersigning, and that the real reason was"to get them [the union adherents] off my back in plainEnglish."This is precisely the sort of mental statetestimony that may not be used long after the event, andafter the unfair labor practices, to invalidate cards. I findthis lady's card valid.Dorothy Deserio:This lady went to union meetings,asked for a supply of cards, and distributed them amongthe employees; she said she told them to read the cardsbefore signing. The Respondent attacks the validity of thecard she signedand suggestsher testimony is proof othercards are also invalid because of what she went aroundtellingpeople.She kept changing her story, withoutexplanation and as the questioning kept changing. Rightoff she said an organizer, the first to give her a card, saidshe shouldsign"so the union would know how manypeople in O'Neil's would be interested in joining the Unionor would want the Union." She was, at the start of hertestimony, unable to remember that anything else had beensaid to her by any union organizer. "All I know is that Iwanted to join the Union." She did recall talk about anelection but said'the word "obligation" was not mentionedby any union agent. What had she told others herself whilesoliciting signatures? "I told them it was just a record, thattheUnion wanted to know how many people were 180DECISIONSOF NATIONALLABOR RELATIONS BOARDinterested in having a union at O'Neil's." "Did you use theword 'obligation' when you asked other people to sign thecards? The Witness: No." Still pressing, the lawyer askedhad she "indicated" to anyone the card was not binding.At this point the witness vacillated, but, I think, did notreally change her story: ". . . I told them it was just arecord-the way I understood it, it was a record so theUnion would know how many people would be interestedin joining the Union. I told them they were not obligated todo anything. Some of them were afraid. They thought theywould be fired, and I think the law allows you to join theUnion. You cannot be fired for something like that." I findDeserio's cardvalid.iiEdnarene Gulledge:Two union agents went to her home,explainedthe benefits to her, asked her to sign a card andshe did. She added that after she had signed one of themsaid he would use it to show his superior he had been there.She also saidthat thestatementof theorganizer was notthe reasonwhy she signed, and that she had no recollectionof why she did so. In the end she added" "He said therewill be no obligations to me for signing it and O'Neil'swould not know that I signed the card. This is all." I findher card valid.DorisSchuler:Many years a bookkeeper with theCompany, and after receiving and reading union andcompany literature about the union in the mail, shereceived a visit from a union representative. Before anypertinent questions were put to her she hastened to say.. I didn't know it was a Union card. I was just asked tosign to show that it was notification that representative hadcalled at my residence." As she continued, it developed thesolicitor hadmade quite a visit, had a drink with herhusband, and conversed with him about an organizationboth of them belonged to. Schuler said that throughout allof this the organizer "didn't talk Union at all," a veryimprobable likelihood. But she also added she told the manshe had "mixed emotions." She read the card beforesigningit.Ithink this story falls far short of suchmisrepresentation as to the meaning of the clearly writtencard so as to invalidate it now. I find it a good one.Georgia Abbott:This woman is deaf, and talks by signlanguage,Her husband acted as her interpreter at thehearing.Mrs. Abbott said the solicitor was with her about5 minutes on his call to her home, and that ordinarily shecommunicates either by hand motion or by written notes.In questioning the validity of the card she admitted signingthat day the Respondent argues she did not know what shewas doing. I find her conclusionary statement at thehearing that she did not understand what the card wasabout unpersuasive.While saying she used neither signlanguage norwritten notes when the agent was there, shealso related how the man had asked whether she "wantedto join the Union," and that she answered no. Somecommunication there had to be. Her testimony is alsosuspect because she did read the card, indeed filled it out inall itsparts in her own handwriting. She also reads English11Deserio'stestimony illustrates once again the technique of theRespondent in equating pure mental state recalled-which will not sufficeto invalidate cards-with probative testimony of what union organizers saidduring the organizational campaign.From Mr. Millisor's argument on therecord:Going back once again, Mrs. Deseno,to the conversation that you hadwell enough to have filled in an entire questionaire sent herby the Board later, G.C. Exh. 32. She is 52 years old, nativeborn, and I find she understands English well enough. Hercard is valid now.Chris Becker:A union solicitor sat 2 hours in this man'shouse before persuading him to sign. He spoke at greatlength about union benefits. At one point Becker told theman that as he, Becker, was a carpenter and not a salesperson, the Retail Clerks could do him no good andtherefore he wanted nothing to do with it. The solicitorcontinued his blandishments, and the argument Beckerrecalled hearing clearest was that even if Becker himselfmight not gain personally, a victory in the election for theunion "might help some friends," and that if Becker sowished he could later change his mind. Becker yielded,read the card at the end of the visit and signed.Itwon't do for Becker now to say he did not use his"judgment" when he signed. If every clear authorizationcard supporting aGisseltype Section 8(aX5) finding is tobe thrown away because at some time or other during thesolicitor's sales talk the object of his attention is lukewarm,or even antagonistic, it probably would mean an end toeach and everyGisselcase ever brought before the Board. Ifind Becker's card valid.Elena Sasz:This lady, bom in Romania, has been in thecountry since 1946; she became a citizen in 1951. TheRespondent questions the validity of her card on theground that she suffers from a language barrier and ofnecessity did not know what she was doing. She testifiedquite intelligibly without an interpreter. It was she whoasked another employee for a card to sign. What did"Authorization for Representation" mean to her? "It is likeyou join a Union, you be a member, something like that,you know." What does "Representation" mean? "Likerepresenting something." I find this lady's card valid.676+13-689Clearly, as it thus appears, the Union enjoyed a majorityof atleast689 out of 1298 on the day of demand andrefusal.No useful purpose would be served by undulylengthening this decision with further extended discussionof the evidence relating to the remaining cards of whichemployee witnesses spoke. A number of them turn on thequestionwhether the oral testimony of an employee,unsupported by any documentary proof, that he expressedhimself as opposed to the union, or as "no longerinterested," after he signed a regular authorization card butbefore the demand and refusal, is legally sufficient toinvalidate his card in a proceeding of this kind. Or is hismere statement at the hearing no more than indirectrecantation of the kind that under the rule ofGisselisofnecessity unreliable?Would such a statement by thewitness now be any different than an expression of opinionvoiced by secret ballot? Were it necessary to decide thatquestion here, I would hold such testimony insufficient toinvalidateany cards. The question however is mootbecause in no event can resolution of the attack upon thewith the representatives from the Union that talked withyou aboutsigning thecard,what was your understanding based upon theseconversations as to the obligation, if any, created bythe signing of thecard?To this,his witness answered: "I didn't feel obligated." THE M. O'NEIL COMPANY181remainingcards affect the clear majority status alreadyshown.I find that onAprit r13 1970, when the Union demandedrecognition and theRespondentrefused to recognize it, theUnion wasthe representativefor the purposes of collectivebargainingof a majority of the employees in the appropri-ate unit,and by virtue of Section 9(a) of the Act has beenand is now the exclusive representativeof all the employeesin said unitfor the purposes of collective bargaining withrespect to ratesof pay,wages,hours of employment, andother termsand conditions of employment.I also findthat by suchrefusalthe Respondent violatedSection 8(aX5) and (1) of the Act.The Objections in Case 8-RC-7117On the basis of the violations of Section 8(a)(1) found, Irecommend that the Union's objections to the election heldon April 16,1970, be sustained and the results of theelection set aside.The RemedyHaving found that the Respondent has engaged in anunlawful refusal to bargainwith the Union, I shallrecommendthat it be ordered to do so upon request and tocease and desist fromfurther suchunfairlabor practices.In the light of the nature and extentof the unfair laborpractices found,I shall alsoorder that the Respondentcease and desist fromin any other manner interfering withthe rights of its employeesto enjoy the statutoryguaranteesof self-organization.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activitiesof theRespondentset forthabove insection III,above, occurring in connectionwith theRespondent'soperationsdescribedin sectionI,above,have a close,intimate,and substantial relationship totrade,traffic,and commerce among the several States andtend to lead to labor disputes burdeningand obstructingcommerce and the free flow of commerce.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All regular selling and nonselling employees of theRespondent's Akron, Ohio, store, including employees ofAudiophone Company of Akron, Incorporated, and allqualified "pink card" employees who on April 13, 1970,were eligible under the criteria set forth in the Board'sDecision inMay Department Stores Company,181NLRB710, but excluding professional employees, casual employ-ees, temporary employees, seasonal employees, guards,confidential employees, supervisors as definedby the Act,and employees representedby otherlabor organizations,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.Retail Clerks International Association, Local 698,AFL-CIO,was onApril 13, 1970,and at all timesthereafter has been the exclusive collective-bargainingrepresentative of Respondent's employees in the appropri-ate unit, within the meaning of Section 9(a) of the Act.5.By refusing to bargain with the above-named labororganization,theRespondent has engaged in and isengaging in unfair labor practices within the meaning ofSection8(a)(5) of the Act.6.By the foregoing conduct, by threatening to close theentire store in retaliation if the employees voted in favor ofthe union, by advising employees to form a company unionin place of the Retail Clerks, by telling employees that avote for the Union would endanger their jobs with theRespondent, by telling employees that the Respondentwould replace them with machines if the Union won theelection,by telling employees that they would losediversifiedbenefits and privileges if they chose to berepresentedby the Union, and by coercivelyinterrogatingemployees concerning their union sentiments, the Respon-dent has engaged in and-isengaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]